CREDIT AND SECURITY AGREEMENT


DATED SEPTEMBER 9, 2005,


BY AND AMONG

INTERPOOL, INC.


AND

TRAC LEASE, INC.,
as the Borrowers,


THE LENDERS REFERRED TO HEREIN,


AND

NATIONAL CITY BANK,
as Agent


TABLE OF CONTENTS

PAGE          

ARTICLE I DEFINITIONS   1


Section 1.1
Section 1.2
Section 1.3 Definitions
General
Other Definitions and Provisions   1
24
24


ARTICLE II REVOLVING CREDIT FACILITY 25


Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10 Loans
Procedure for Advances
Repayment of Loans
Notes
Permanent Reduction of the Aggregate Commitment
Swing Line Loans
Termination of Credit Facility
Use of Proceeds
Joint and Several Obligations
Incremental Commitment Increase 25
26
27
27
28
29
30
30
30
30


ARTICLE III LETTER OF CREDIT FACILITY 31


Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
Section 3.7
Section 3.8
Section 3.9
Section 3.10 L/C Commitment
Terms of Letters of Credit
Cash Collateral for Letters of Credit
Procedure for Issuance of Letters of Credit
Commissions and Other Charges
L/C Participations
Reimbursement Obligation of the Borrowers
Obligations Absolute
General Terms of Documentary Letters of Credit
Effect of Application 31
31
32
33
33
33
34
35
35
37


ARTICLE IV GENERAL LOAN PROVISIONS 37


Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
Section 4.11
Section 4.12 Interest
Notice and Manner of Conversion or Continuation of Loans
Fees
Manner of Payment
Credit of Payments and Proceeds
Adjustments
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Agent
Changed Circumstances
Indemnity
Capital Requirements
Taxes
Replacement of Lenders 37
38
39
39
40
40
40
41
43
43
43
45


ARTICLE V CLOSING, CONDITIONS OF CLOSING AND BORROWING 46


Section 5.1
Section 5.2
Section 5.3 Closing
Conditions to Closing and Initial Extensions of Credit
Conditions to All Extensions of Credit 46
46
49


ARTICLE VI COLLATERAL 50


Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9 Grant of Security Interest
Collateral Documentation
Performance by the Agent
Litigation Respecting Collateral
Power of Attorney
Certain Acknowledgments and Waivers by the Borrowers
Partial Releases
Substitution of Collateral
Termination of Security Interests 50
50
51
52
52
53
54
54
55


ARTICLE VII REPRESENTATIONS AND WARRANTIES 55


Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
Section 7.13
Section 7.14
Section 7.15
Section 7.16
Section 7.17
Section 7.18
Section 7.19
Section 7.20
Section 7.21
Section 7.22
Section 7.23 Corporate Existence and Good Standing, Etc.
Corporate Power; Consents; Absence of Conflict with Other Agreements, Etc.
Title to Properties
Financial Statements
No Material Changes, Etc.
Litigation.
No Materially Adverse Contracts, Etc.
Compliance with Other Instruments Laws, Etc.
Tax Status
Compliance with ERISA
Environmental Matters
No Default
Patents, Copyrights, Permits, Trademarks, Licenses and Leases
Use of Proceeds
Capitalization
Subsidiaries
Holding Company and Investment Company Acts
Pension Plans
Disclosure
Title to Pledged Assets
Survival of Representations and Warranties, Etc.
Eligible Leases; Eligible Chassis
Foreign Assets Control Regulations 55
56
56
56
56
57
57
57
57
57
57
59
59
59
59
59
59
60
60
60
60
60
60


ARTICLE VIII FINANCIAL INFORMATION AND NOTICES 61


Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5 Financial Statements and Projections
Certificates
Other Reports
Notice of Litigation and Other Matters
Accuracy of Information 61
62
62
62
63


ARTICLE IX AFFIRMATIVE COVENANTS 63


Section 9.1
Section 9.2
Section 9.3
Section 9.4
Section 9.5
Section 9.6
Section 9.7
Section 9.8
Section 9.9
Section 9.10
Section 9.11
Section 9.12
Section 9.13
Section 9.14
Section 9.15
Section 9.16
Section 9.17
Section 9.18
Section 9.19 Punctual Payment
Location of Office
Records and Accounts; Collateral Tracking System
Business and Corporate Existence
Payment of Taxes
Maintenance of Pledged Assets
Insurance
Inspection of Properties and Books
Licenses and Permits
Notice of Material Claims and Litigation
Further Assurances
Pension Plans
Environmental and Safety Matters
Payment of Wages
Notice of Default
OFAC
Possession of Eligible Chassis
Lease Files
Investment Company 64
64
64
64
64
64
65
66
66
66
67
67
67
68
69
69
69
69
69



ARTICLE X FINANCIAL COVENANTS 69


Section 10.1
Section 10.2
Section 10.3
Section 10.4 Maximum Funded Debt to Tangible Net Worth Ratio
Minimum Tangible Net Worth
Fixed Charge Coverage Ratio
Additional Covenants 69
69
69
70


ARTICLE XI NEGATIVE COVENANTS 70


Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
Section 11.7
Section 11.8 Liens
Distributions
Merger, Consolidation or Sale of Assets, Etc.
ERISA
Public Utility Holding Company
Transactions with Affiliates
Dispositions of Collateral
Amendment to or Waiver of Loan Documents 70
70
70
71
71
71
71
72


ARTICLE XII DEFAULTS AND REMEDIES 72


Section 12.1
Section 12.2
Section 12.3 Events of Default
Remedies
Rights and Remedies Cumulative; Non-Waiver, etc. 72
75
77


ARTICLE XIII THE AGENT 78


Section 13.1
Section 13.2
Section 13.3
Section 13.4
Section 13.5
Section 13.6
Section 13.7
Section 13.8
Section 13.9 Appointment
Delegation of Duties
Exculpatory Provisions
Reliance by the Agent
Notice of Default
Non-Reliance on the Agent and Other Lenders
Indemnification
The Agent in Its Individual Capacity
Resignation of the Agent; Successor Agent 78
78
78
79
79
79
80
80
80


ARTICLE XIV MISCELLANEOUS 81


Section 14.1
Section 14.2
Section 14.3
Section 14.4
Section 14.5
Section 14.6
Section 14.7
Section 14.8
Section 14.9
Section 14.10
Section 14.11
Section 14.12
Section 14.13
Section 14.14
Section 14.15
Section 14.16
Section 14.17
Section 14.18
Section 14.19
Section 14.20
Section 14.21
Section 14.22
Section 14.23
Section 14.24 Notices
Expenses; Indemnity
Set-off
Governing Law
Consent to Jurisdiction; Service of Process
Waiver of Jury Trial; Preservation of Remedies
Reversal of Payments
Injunctive Relief; Punitive Damages
Accounting Matters
Successors and Assigns
Participations
Disclosure of Information; Confidentiality
Amendments, Waivers and Consents
Agreement Controls
Covenants Independent
Survival
Counterparts
Headings
Severability
Entirety
Termination
Payment of Borrowers' Obligations
Powers of Attorney and Authorizations Irrevocable
USA Patriot Act 81
82
82
83
83
84
84
84
85
85
87
87
88
88
88
88
89
89
89
89
89
89
89
89


EXHIBITS

Exhibit A-1
Exhibit A-2
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H Form of Revolving Credit Note
Form of Swing Line Note
Form of Notice of Borrowing
Form of Notice of Account Designation
Form of Notice of Prepayment
Form of Notice of Conversion/Continuation
Form of Officer's Compliance Certificate
Form of Borrowing Base Certificate
Form of Assignment and Acceptance


          This CREDIT AND SECURITY AGREEMENT is dated September 9, 2005, by and
among INTERPOOL, INC., a Delaware corporation (“Interpool”), and TRAC LEASE,
INC., a Delaware corporation (“Trac,” and together with Interpool, each
individually a “Borrower” and individually and collectively the “Borrowers”),
the Lenders who are or may become a party to this Agreement and are listed on
Schedule 1 hereto, and NATIONAL CITY BANK, a national banking association, as
administrative and collateral agent for the Lenders.

BACKGROUND

          The Borrowers have requested certain credit facilities, which the
Lenders have agreed to extend to the Borrowers on the terms and conditions of
this Agreement for use by the Borrowers to refinance certain existing
indebtedness of the Borrowers, to pay associated fees and expenses, and to
finance ongoing working capital needs, capital expenditures, and other general
corporate purposes of the Borrowers.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and
intending to be legally bound hereby, such parties hereby agree as follows:

ARTICLE I
DEFINITIONS

           Section 1.1 Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

           “2004 Warrants” means the warrants issued by Interpool pursuant to a
certain Securities Purchase Agreement dated as of September 14, 2004 among
Interpool and the investors signatory thereto for the purchase of 8,333.333
shares of common Equity Interests of Interpool on the terms and subject to the
conditions set forth in a Warrant Agreement dated as of September 14, 2004
between Interpool and U.S. Bank National Association, as amended.

           “Additional Chassis” means Chassis (other than Substitute Chassis)
which are pledged to the Agent, in accordance with the terms of this Agreement,
after the date hereof.

           “Affiliate” means, with respect to any specified Person, any other
Person (a) which directly or indirectly controls, or whose directors or officers
directly or indirectly control, or is controlled by, or is under common control
with, such specified Person, (b) which beneficially owns or holds, or whose
directors or officers beneficially own or hold, 5% or more of any class of the
Voting Stock (or, in the case of an entity that is not a Corporation, 5% of the
Equity Interest) of such specified Person, or (c) 5% or more of the Voting Stock
(or, in the case of an entity that is not a Corporation, 5% of the equity
interest) of which is owned or held by such specified Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract, or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

           “Agent” means National City in its capacity as Agent hereunder, and
any successor thereto appointed pursuant to Section 13.9 hereof.

           “Agent’s Office” means the office of the Agent specified in or
determined in accordance with the provisions of Section 14.1(c) hereof.

           “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced, increased or modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be One Hundred Twenty-Two Million Five Hundred
Thousand Dollars ($122,500,000).

           “Aggregate Finance Lease Value” means, as of any date of
determination, an amount equal to the sum of the Finance Lease Values of all
Eligible Leases.

           “Aggregate Net Book Value” means, as of any date of determination, an
amount equal to the sum of the Net Book Values of all Eligible Chassis not then
subject to a Finance Lease.

           “Agreement” means this Credit and Security Agreement including the
schedules and exhibits attached hereto, as amended, supplemented, restated or
otherwise modified.

           “Applicable Law” means all applicable provisions of constitutions,
laws (including common laws), statutes, ordinances, rules, treaties,
conventions, regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities and all orders, injunctions, writs,
awards and decrees of all courts and arbitrators.

           “Applicable Margin” initially, means the margins set forth at Level
II in the chart below. Beginning January 1, 2006, adjustments, if any, in the
Applicable Margin shall be made by the Agent on the first (1st) Business Day of
the first calendar month after receipt by the Agent of (a) the financial
statements and accompanying Officer’s Compliance Certificate delivered in
accordance with Section 8.1 hereof for the most recent fiscal quarter end (which
adjustments to Applicable Margin shall be based on the applicable level
corresponding to the Funded Debt to Tangible Net Worth Ratio set forth in the
chart below); or, if applicable, or (b) written notice from Interpool, with
evidence reasonably satisfactory to the Agent, that the issuer rating of
Interpool is at least “BBB-” by S&P or “Baa3” by Moody’s (in which case the
adjustment in the Applicable Margin shall be based on Level IV below).


Level Funded Debt to
Tangible Net Worth Ratio Applicable Base
Rate Margin Applicable
LIBOR Margin Commitment
Fee

I
II
III
IV › 3.0x
› 2.5x and ‹ 3.0x
› 2.0x and ‹ 2.5x
‹ 2.0x 0.25%
0%
0%
0% 1.625%
1.375%
1.250%
1.000% 0.375%
0.300%
0.300%
0.250%


           Subject to Section 4.1(c) hereof, in the event the Borrowers fail to
deliver financial statements and the accompanying Officer’s Compliance
Certificate in accordance with, and within the time required by, Section 8.1
hereof, the Applicable Margin shall be set at Level I above until the delivery
of such financial statements and certificate. If the issuer rating of Interpool
falls below “BBB-” by S&P and “Baa3” by Moody’s in any calendar month, an
adjustment will be made retroactively for such month to reflect the Applicable
Margin which would otherwise be calculated hereunder without consideration of
such rating.

           “Application” means an application, in the form specified by the
Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

           “Assignment and Acceptance” shall have the meaning assigned thereto
in Section 14.10 (b)(iii) hereof.

           “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1%. Each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate or the Federal Funds Rate.

          “Base Rate Loan” means any Loan bearing interest at a rate based upon
the Base Rate as provided in Section 4.1(a) hereof.

           “Borrower” means individually, and “Borrowers” means individually and
collectively, Interpool, Inc., a Delaware corporation, and Trac Lease, Inc., a
Delaware corporation, together with their successors and permitted assigns.

           “Borrowing Base” means at any time the sum of (a) 85% of the then
Aggregate Finance Lease Value, plus (b) 80% of the then Aggregate Net Book
Value.

           “Borrowing Base Certificate” shall have the meaning assigned thereto
in Section 8.2(b) hereof.

           “Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Cleveland, Ohio are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Rate Loan,
any day that is a Business Day described in clause (a) and that is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

           “Capitalized Lease Obligations” means all obligations of Interpool
and its Consolidated Subsidiaries under Capitalized Leases, as reflected on
Interpool’s Consolidated balance sheet.

           “Capitalized Leases” means any lease agreement pursuant to which
Interpool or any of its Consolidated Subsidiaries is the lessee and the lessee’s
obligations under which are required to be reflected as liabilities on
Interpool’s Consolidated balance sheet.

           “Casualty Item” means any Eligible Chassis that has become the
subject of an Event of Loss.

           “Casualty Payment” means, as to any Lease, any payment under such
Lease, made in connection with an Event of Loss with respect to any Pledged
Chassis subject to such Lease, that terminates all or a portion of the related
Lessee’s obligation to make subsequent Lease Payments pursuant to the terms of
such Lease.

           “Certificate of Title” means, as to any Chassis, the certificate of
title, or other evidence of ownership, issued by the applicable Governmental
Authority of the jurisdiction in which title to such Chassis and Liens thereon
are registered.

           “Change in Control” means that (a) any Person or two or more Persons
acting in concert (with the exception of (A) Interpool’s shareholders Martin
Tuchman, Raoul J. Witteveen and Warren Serenbetz, and (B) members of such
shareholders’ immediate families and related entities) shall have (i) acquired
beneficial ownership, directly or indirectly, of more than 50% of the combined
economic or voting interests in Interpool or (ii) acquired by contract or
otherwise, or entered into a contract or arrangement that, upon consummation,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the composition of the board of
directors or other similar management body of Interpool, or otherwise over the
management or policies of Interpool or (b) Interpool shall, for any reason,
cease to own all of the issued and outstanding Voting Stock of Trac or otherwise
cease to have a controlling influence over the composition of the board of
directors of Trac or otherwise over the management or policies of Trac.

           “Chassis” means the supporting frame of a non-automotive vehicle
designed to be hauled by road exclusive of any container or other housing
attached thereon, together with all substitutions, repairs, replacements,
non-severable appliances, instruments, accessories, furnishings, other
equipment, additions, parts and improvements from time to time constituting a
part thereof and all accessions thereto.

           “Closing Date” means the date of this Agreement or such later
Business Day upon which each condition described in Sections 5.1 and 5.2 hereof
shall be satisfied or waived in all respects in a manner acceptable to the
Agent, in its sole discretion.

           “Code” means the United States Internal Revenue Code of 1986, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified.

           “Collateral” has the meaning assigned thereto in Section 6.1 hereof.

           “Commitment” means, as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to, to make or participate in Swing Line Loans to
and to issue or participate in Letters of Credit issued for the account of the
Borrowers hereunder in an aggregate principal or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 hereto, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof.

           “Commitment Percentage” means, as to any Lender at any time, the
ratio of (a) the amount of the Commitment of such Lender to (b) the Aggregate
Commitment of all of the Lenders.

           “Consolidated” means, with respect to any Person and any specified
Subsidiaries of such Person, refers to the consolidation of financial statements
of such Person and such Subsidiaries and of particular items in such financial
statements in accordance with GAAP.

           “Contract Payment” means, with respect to any Lease, the minimum
monthly or other periodic contractual rental payment required to be made
thereunder for the use of the Pledged Chassis subject to such Lease.

           “Controlled Group” means all trades or businesses (whether or not
incorporated) under common control that, together with any Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

           “Corporation” means any or all of the following, as the context may
require, corporations, limited partnerships, limited liability companies,
limited liability partnerships, joint stock associations and business trusts.

           “Credit Facility” means the collective reference to the Revolving
Credit Facility, the L/C Facility and the Swing Line Facility.

           “Custodian” means the Person performing the duties of the Custodian
under the Custody Agreement; initially, U.S. Bank, National Association, a
national banking association, and its successors and permitted assigns.

           “Custody Agreement” means that certain Custodial Agreement dated as
of the date hereof, entered into among the Custodian, the Agent and the
Borrowers, as such agreement may be amended, modified, supplemented or restated
from time to time.

           “Default” means any of the events specified in Section 12.1 hereof
which with the passage of time, the giving of notice or any other condition,
would constitute an Event of Default.

           “Defaulted Lease” means any Lease for which: (a) any Contract Payment
(or portion more than 5% thereof) owing thereunder is more than 120 days
delinquent (measured from its contractual due date); (b) the related Lessee is
in default under any other provision of such lease not dealt with in clause (a)
and any applicable grace and/or cure period set forth in such lease has expired
and a Borrower has in accordance with its normal procedures declared such lease
to be in default; or (c) a Borrower has otherwise determined that the remaining
amounts owing by the Lessee under such lease are expected to be uncollectible.

           “Derivatives Obligations” means all obligations of any Person in
respect of any Hedging Agreement.

           “Distributions” means, for any period of measurement with respect to
any Corporation, any of the following: (a) the declaration or payment of any
dividend or distribution on or in respect of shares of any class of capital
stock or other ownership interests of such Corporation, except dividends payable
solely in shares of such Corporation’s common stock or other ownership interests
having rights similar to common stock; and (b) any other loan, dividend or
distribution for any purpose from such Corporation (however characterized) to or
for the benefit of any or all of its shareholders, whether paid on or in respect
of shares of any class of the capital stock or other ownership interests of such
Corporation or otherwise.

           “Dollars” and “$” means Dollars or such coin or currency of the
United States as at the time of payment shall be legal funds for the payment of
public and private debts in the United States.

           “Earnings Available for Fixed Charges” means, for any rolling four
quarter period, the sum of Fixed Charges for such period plus Net Income for
such period (adjusted to account for the impact of any non-cash fair value
adjustment for the 2004 Warrants) before income taxes plus interest expenses for
such period relating to (A) Interpool’s 9-7/8% Junior Subordinated Deferrable
Interest Debentures due 2027 and the related 9-7/8% Capital Securities of
Interpool Capital on the consolidated balance sheet of Interpool and its
Consolidated Subsidiaries, (B) the 9.25% Convertible Redeemable Junior
Subordinated Debentures due 2022 on the consolidated balance sheet of Interpool
and its Consolidated Subsidiaries and (C) any future subordinated debt of
Interpool and its Consolidated Subsidiaries.

           “Eligible Assignee” means, with respect to any assignment of the
rights, interest and obligations of a Lender hereunder, a Person that is at the
time of such assignment: (a) a commercial bank organized under the laws of the
United States or any state thereof, having combined capital and surplus in
excess of $500,000,000; (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000; (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000; (d) a Lender hereunder (whether as an original party
to this Agreement or as the assignee of another Lender); (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender; or (f) any other
Person that has been approved in writing as an Eligible Assignee by the Agent
(and, so long as no Default or Event of Default has occurred and is continuing,
the Borrowers).

           “Eligible Chassis” means, as of any date of determination, any
Pledged Chassis which complies with the covenants set forth in this Agreement
and each of the following requirements:

           (a)  Such Pledged Chassis substantially conforms to the standard
specifications used by each of the Borrowers for Chassis purchased for their own
account, for that category of Chassis and applicable industry standards;

           (b)  To any Borrower’s knowledge, such Pledged Chassis is not then
the subject of an Event of Loss (or an event which, with notice and/or lapse of
time, would constitute an Event of Loss);

           (c)  A Borrower has good and valid title to such Pledged Chassis,
free and clear of all Liens other than Permitted Liens and such Pledged Chassis
shall not have been satisfied, subordinated, rescinded or sold, transferred,
assigned or pledged by any Borrower to any Person other than the Agent;

           (d)  The Agent has a first priority perfected security interest in
such Pledged Chassis and any Lease and, to the extent in which a security
interest can be perfected under Article 9 of the UCC, Related Assets with
respect to such Pledged Chassis (subject only to Permitted Liens);

           (e)  The pledge of such Pledged Chassis and the Related Assets from a
Borrower, to the Agent does not violate any agreement to which any Borrower is a
party or by which any Borrower and/or its properties are bound;

           (f)  No consent or approval from the Lessee or other Person is
required to pledge such Pledged Chassis or the Related Assets from any Borrower
to the Agent except for any such consents or approvals that have been obtained;

           (g)  Such Pledged Chassis is titled (or, if such Chassis is a new
Chassis purchased directly from the manufacturer or another seller, will be
titled) under the laws of one of the states of the United States;

           (h)  Following issuance, the Certificate of Title for such Pledged
Chassis shall be held by the Custodian and reflect a Borrower as the sole owner
of such Pledged Chassis and the Agent as the sole secured party with respect to
such Pledged Chassis;

           (i)  Such Pledged Chassis was not subject to any adverse selection
procedures by any Borrower in selecting such Pledged Chassis and its Related
Assets to be Pledged Assets;

           (j)  Each Lessee under any Lease of such Pledged Chassis is Solvent
and is not an Affiliate of any Borrower;

           (k)  Such Pledged Chassis is not then (i) on lease to a Prohibited
Person, or (ii) used in a Prohibited Jurisdiction;

           (l)   Such Pledged Chassis is located within the United States of
America, Canada or Mexico;

           (m)  Such Pledged Chassis is not then subject to a Defaulted Lease;

           (n)  Such Pledged Chassis is not then subject to a Finance Lease;

           (o)  The purchase price paid by the applicable Borrower to the
manufacturer thereof did not exceed the then fair market value of such Pledged
Chassis; and

           (p)  Such Pledged Chassis is subject to no Liens other than Permitted
Liens;

           provided that, (A) compliance with paragraph (d) above, with respect
to perfection of the Agent’s security interest in such Chassis, is hereby waived
for the first sixty (60) days during which such Chassis is pledged to the Agent
as Collateral, so long as prior to the end of such period: (i) the Borrower has
delivered the related Certificate of Title (or, if such Pledged Chassis is a
Chassis purchased directly from the manufacturer or another seller, the
necessary purchase documentation) and all other necessary documentation required
by the applicable Governmental Authority to cause such Certificate of Title,
upon issuance, to reflect a Borrower as the sole owner of, and the Agent as the
sole secured party with respect to, such Chassis, to the Filing Agent and has
taken all other steps necessary for the Filing Agent to process an application
for title in the appropriate jurisdiction with the such Governmental Authority;
(ii) the Filing Agent has filed such application and has notified Interpool in
writing (which notice may be made electronically and shall, in any case,
specifically identify such Pledged Chassis) that it has done so (and a copy of
such notice has been delivered to the Agent); (iii) such application has not
been rejected or returned; and (iv) a collateral schedule indicating that such
Chassis has been pledged to the Agent shall have been received by the Custodian,
and (B) to the extent that more than five percent (5%) of all Pledged Chassis
are located in Mexico at any time, any such excess shall not be treated as
Pledged Chassis for purposes of the calculation of the Borrowing Base.

           “Eligible Investments” means one or more of the following:

           (a)  direct obligations of, and obligations fully guaranteed as to
the timely payment of principal and interest by, the United States or
obligations of any agency or instrumentality thereof when such obligations are
backed by the full faith and credit of the United States;

           (b)  certificates of deposit and bankers’ acceptances (which shall
each have an original maturity of not more than three hundred sixty-five (365)
days) of any United States depository institution or trust company incorporated
under the laws of the United States or any State and subject to supervision and
examination by federal and/or State authorities, provided that the long-term
unsecured senior debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated at least “A-1” by S&P
and “P-1” by Moody’s or which is otherwise acceptable to the Agent;

           (c)  commercial paper (having original maturities of not more than
two hundred seventy (270) days) of any corporation incorporated under the laws
of the United States or any State thereof which on the date of acquisition has
been rated at least “A-1” by S&P and “P-1” by Moody’s or which is otherwise
acceptable to the Agent;

           (d)  any money market fund that invests solely in Eligible
Investments;

           (e)  eurodollar deposits (which shall each have an original maturity
of not more than three hundred sixty-five (365) days) of any depository
institution or trust company, provided that the long-term unsecured senior debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated at least “A-1” by S&P and “P-1” by Moody’s
or which is otherwise acceptable to the Agent; and

           (f)  other obligations or securities that are acceptable to the
Agent.

           “Eligible Leases” means any Finance Lease that, as of any date of
determination, complies with the covenants set forth in this Agreement and each
of the following requirements:

           (a)   Such Finance Lease is not a Defaulted Lease;

           (b)  No rental payment owing pursuant to the terms of such Finance
Lease is more than ninety (90) days delinquent (measured from its contractual
due date) as of such date of determination;

           (c)  Such Finance Lease is a legal, valid and binding full recourse
payment obligation of the related Lessee enforceable in accordance with its
terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors’ rights generally and the availability of equitable remedies) and is
in full force and effect and such Finance Lease has not been satisfied,
subordinated or rescinded;

           (d)  The Lessee’s obligations under such Lease are “hell or high
water” obligations that are, among other characteristics, non-cancelable,
unconditional and not subject to any right of set-off, rescission, counterclaim,
offset, reduction or recoupment except that, upon making of a Casualty Payment
under such Lease, the obligation of the related Lessee to make Lease Payments
thereunder may be reduced accordingly;

           (e)  Each Lease contains provisions requiring the Lessee to pay all
sales, use, excise, rental, property or similar taxes imposed on or with respect
to the related Pledged Chassis and to assume all risk of loss, damage, or
destruction of such Pledged Chassis, and each Lease requires the Lessee to
maintain the related Pledged Chassis in good and workable order and to obtain
and maintain liability insurance, physical damage insurance and automobile
liability insurance on such Pledged Chassis subject thereto and to name the
lessor under the Lease as a loss payee and an additional insured with respect
thereto (except as provided in Section 9.7 hereof);

           (f)  The pledge by a Borrower to the Agent of a security interest in
such Finance Lease and the related Pledged Chassis will not violate the terms or
provisions of such Finance Lease or any other agreement to which any Borrower is
a party or by which they are bound;

           (g)  Such Finance Lease has not been amended prior to the Closing
Date or Substitution Date, as appropriate, such that the amount of any Contract
Payment owing pursuant to the terms of such Finance Lease has been decreased, or
any other obligations of the Lessee under such Finance Lease have been
diminished, due to the related Lessee’s financial inability to make such
payments;

           (h)  The related Lessee is Solvent and is not an Affiliate of any
Borrower;

           (i)  All payments owing under such Finance Lease are required to be
made in Dollars;

           (j)  Such Finance Lease provides for the acceleration of all rental
payments thereunder upon default by the Lessee;

           (k)  Such Finance Lease requires that in the event of an Event of
Loss, the related Lessee must take one of the following actions: (i) restore or
repair the affected Pledged Chassis to good repair, condition and working order;
(ii) replace the Pledged Chassis with like equipment of the same or later model
in good repair, condition and working order; (iii) make a lump sum payment in an
amount that is not less than the then Finance Lease Value of the Casualty Item;
or (iv) continue to make Contract Payments on its regularly scheduled basis
despite the occurrence of an Event of Loss;

           (l)  Such Finance Lease and the Pledged Chassis and Related Assets
subject to such Finance Lease are not subject to any Liens other than Permitted
Liens;

           (m)  The Agent has a first priority perfected security interest in
such Finance Lease and the related Pledged Chassis and, to the extent in which a
security interest can be perfected under Article 9 of the UCC, Related Assets
with respect to such Finance Lease (subject only to Permitted Liens);

           (n)  Each Pledged Chassis subject to such Finance Lease is titled
(or, if such Chassis is a new Chassis purchased directly from the manufacturer
or another seller, will be titled) under the laws of one of the states of the
United States;

           (o)  Each Pledged Chassis subject to such Finance Lease is located
within the United States of America, Canada or Mexico; and

           (p)  Following issuance, the Certificate of Title for the related
Pledged Chassis shall be held by the Custodian and reflect a Borrower as the
sole owner of such Pledged Chassis and the Agent as the sole secured party with
respect to such Pledged Chassis;

           provided that, (A) compliance with paragraph (m) above, with respect
to perfection of the Agent’s security interest in such Chassis, is hereby waived
for the first sixty (60) days during which such Chassis is pledged to the Agent
as Collateral, so long as prior to the end of such period: (i) the Borrower has
delivered the related Certificate of Title (or, if such Pledged Chassis is a
Chassis purchased directly from the manufacturer or another seller, the
necessary purchase documentation) and all other necessary documentation required
by the applicable Governmental Authority to cause such Certificate of Title,
upon issuance, to reflect a Borrower as the sole owner of, and the Agent as the
sole secured party with respect to, such Chassis, to the Filing Agent and has
taken all other steps necessary for the Filing Agent to process an application
for title in the appropriate jurisdiction with the such Governmental Authority;
(ii) the Filing Agent has filed such application and has notified Interpool in
writing (which notice may be made electronically and shall, in any case,
specifically identify such Pledged Chassis) that it has done so (and a copy of
such notice has been delivered to the Agent); (iii) such application has not
been rejected or returned; and (iv) a collateral schedule indicating that such
Chassis has been pledged to the Agent shall have been received by the Custodian,
and (B) to the extent that more than five percent (5%) of all Pledged Chassis
are located in Mexico at any time, any such excess shall not be treated as
Pledged Chassis for purposes of the calculation of the Borrowing Base.

           “Environmental Laws” means any and all United States federal, state,
local and foreign laws, statutes, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to fines, orders, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the Release or threatened Release of Hazardous Materials or to the
generation, storage, transportation, or disposal of Hazardous Materials, in any
manner applicable to Interpool or any of its Subsidiaries or any of their
respective properties, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. §1801 et seq.), the Solid Waste Disposal
Act (42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33
U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq. , the Toxic
Substances Control Act (15 U.S.C. §2601 et. seq. , the Occupational Safety and
Health Act (29 U.S.C. §651 et. seq. and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et. seq.), each as amended or supplemented,
and any analogous future or present local, state and federal or foreign statutes
and rules and regulations promulgated pursuant thereto, each as in effect on the
date of determination.

           “Equity Interests” means, with respect to any Person, any and all
shares, partnership, membership, trust and other interests, participations or
other equivalents (however designated) of equity ownership interests of such
Person.

           “ERISA” means the United States Employee Retirement Income Security
Act of 1974, and the rules and regulations thereunder, collectively, as the same
may be amended from time to time.

           “ERISA Affiliate” means any Person who together with any Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

          “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
one-hundredth of one percent (1/100%)) which is in effect for such day as
prescribed by the Federal Reserve Board (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

           “Event of Default” means any of the events specified in Section 12.1
hereof, provided that any requirement for passage of time, giving of notice, or
any other condition, has been satisfied.

           “Event of Loss” means, with respect to any Pledged Chassis as of any
date of determination, any of the following events or conditions:

           (a)  total loss or destruction thereof;

           (b)  theft or disappearance thereof without recovery within sixty
(60) days after such theft or disappearance first becomes known to any Borrower;

           (c)  damage rendering such Pledged Chassis unfit for normal use and,
in the judgment of any Borrower, beyond repair at reasonable cost;

           (d)  any condemnation, seizure, forced sale or other taking of title
to or use of any such Pledged Chassis;

           (e)  if such Pledged Chassis is then subject to the terms of a Lease,
such Pledged Chassis shall have been deemed under the terms of such Lease to
have suffered an Event of Loss (or an equivalent term);

           (f)  it is then located in a Prohibited Jurisdiction; or

           (g)  it is not then located within the United States of America,
Canada or Mexico,

           provided, however, no Pledged Chassis shall be deemed to be subject
to an Event of Loss for so long as the Lessee continues to pay any Lease
Payments with respect to such Pledged Chassis without reduction or offset.

           “Existing Facility” means the $15,000,000 loan from National City to
Interpool, evidenced by, inter alia, a Commercial Note dated July 15, 2004, as
amended from time to time.

           “Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (b) such Lender’s Commitment
Percentage of the L/C Obligations then outstanding, and (c) such Lender’s
Commitment Percentage of the principal amount of the Swing Line Loans then
outstanding.

           “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher one-hundredth of one percent (1/100%))
representing the daily effective federal funds rate as quoted by the Agent and
confirmed in Federal Reserve Board Statistical Release H.15 (519) or any
successor or substitute publication selected by the Agent. If, for any reason,
such rate is not available, then Federal Funds Rate shall mean a daily rate
which is determined, in the opinion of the Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. (Cleveland time). Rates for weekends or holidays shall be the same as
the rate for the most immediate preceding Business Day.

           “Fee Letter” means that certain letter agreement executed by the
Borrowers and the Agent dated April 8, 2005, as may be amended, supplemented,
modified or restated from time to time.

           “Filing Agent” means a registered Maine titling agent, or such other
registered titling agent from a state with respect to which the Borrowers have
provided the Agent with an opinion of local counsel as to the method of
perfection of the Agent’s security interest in Chassis under the UCC and motor
vehicle laws of such state, both of which are to the satisfaction of the Agent
(in its reasonable discretion).

           “Finance Lease” means any Lease of a Pledged Chassis which provides
the Lessee with the right or option to purchase such Pledged Chassis at the
expiration of the term of the Lease for a nominal price or which otherwise
satisfies the criteria for classification as a “direct financing lease” as
determined in accordance with GAAP, on the books and records of Interpool.

           “Finance Lease Value” means, with respect to each Finance Lease as of
any date of determination, an amount in Dollars equal to the “Net Investment” in
such Finance Lease, determined in accordance with the method (as applied to the
Leases) used to calculate the value of “Net Investment in Direct Financing
Leases” set forth on Interpool’s Consolidated balance sheets as of December 31,
2004.

           “Fiscal Year” means the fiscal year of the Borrowers.

           “Fixed Charges” means, for any rolling four quarter period, the sum
of (i) interest expense (as determined in accordance with GAAP) excluding
interest expense for such period with respect to (A) Interpool’s 9-7/8% Junior
Subordinated Deferrable Interest Debentures due 2027 and the related 9-7/8%
Capital Securities of Interpool Capital on the consolidated balance sheet of
Interpool and its Consolidated Subsidiaries, and (B) the amount representing the
9.25% Convertible Redeemable Junior Subordinated Debentures due 2022 on the
consolidated balance sheet of Interpool and its Consolidated Subsidiaries and
(C) any future subordinated debt of Interpool and its Consolidated Subsidiaries)
plus (ii) obligations of Interpool and its Consolidated Subsidiaries as a lessee
for lease rentals on long term leases (as determined in accordance with GAAP)
for such period.

           “Funded Debt” means all indebtedness for borrowed money with recourse
to Interpool and its Consolidated Subsidiaries, or any of them, including
purchase money mortgages, capitalized leases, conditional sales contracts and
similar title retention debt instruments (excluding any current maturities
portion of such indebtedness that becomes due within 12 months from the date of
calculation thereof). The calculation of Funded Debt shall include all Funded
Debt of Interpool and its Consolidated Subsidiaries which appears in Interpool’s
consolidated financial statements, plus any liabilities which would otherwise be
classified as Funded Debt of any other Person (if such Person was a Consolidated
Subsidiary), which has been guaranteed by Interpool and its Consolidated
Subsidiaries or any of them, either jointly or severally. “Funded Debt” shall
exclude (A) the amount representing Interpool’s 9-7/8% Junior Subordinated
Deferrable Interest Debentures due 2027 and the related 9-7/8% Capital
Securities of Interpool Capital on the consolidated balance sheet of Interpool
and its Consolidated Subsidiaries as of the most recently ended fiscal quarter
for which financial statements are available, (B) amount representing the 9.25%
Convertible Redeemable Junior Subordinated Debentures due 2022 on the
consolidated balance sheet of Interpool and its Consolidated Subsidiaries as of
the most recently ended fiscal quarter for which financial statements are
available and (C) future subordinated debt of Interpool and its Consolidated
Subsidiaries.

           “GAAP” means accounting principles which are (a) consistent with the
principles promulgated or adopted from time to time by the Financial Accounting
Standards Board and its predecessors, (b) generally accepted in the United
States of America, and (c) such that a certified public accountant would,
insofar as the use of accounting principles is pertinent, be in a position to
deliver an unqualified opinion as to financial statements in which such
principles have been properly applied.

           “Funding” means Interpool Chassis Funding, LLC, a Delaware limited
liability company, and its successors and permitted assigns.

           “Governmental Authority” means any government or political
subdivision or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury or
arbitrator, in each case whether foreign or domestic.

           “Guarantees” by any Person means all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing, or in effect guaranteeing,
any Indebtedness, dividend or other obligation of any other Person (the primary
obligor) in any manner, whether directly or indirectly, including all
obligations incurred through an agreement, contingent or otherwise, by such
Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor; (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation, or (ii) to maintain
working capital or any other balance sheet condition or otherwise to advance or
to make available funds for the purchase or payment of such Indebtedness or
obligation; (c) to lease property or to purchase securities or other property or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation; or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

           “Hazardous Materials” means any: (a) oil, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, any
flammable substances or explosives, any radioactive materials, any hazardous
wastes or substances, any toxic wastes or substances or any other materials or
pollutants which (i) pose a hazard to any property of Interpool or any of its
Subsidiaries or to Persons on or about such property or (ii) cause such property
to be in violation of any Environmental Laws; (b) asbestos in any form which is
or could become friable, urea formaldehyde foam insulation, electrical equipment
which contains any oil or electric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (c) any chemical, material or
substance defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,”
restricted hazardous waste,” or “toxic substances” or words of similar import
under any applicable local, state or federal law or under the rules and
regulations adopted or publications promulgated pursuant thereto, including
Environmental Laws; or (d) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority
having jurisdiction over Interpool or any of its Subsidiaries or any of their
respective properties.

           “Hedging Agreement” means any agreement with respect to an interest
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity swap or equity index swap, equity option or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions, all as amended,
restated or otherwise modified.

           “Indebtedness” means, for any Person, all obligations, contingent or
otherwise, that in accordance with GAAP should be classified on such Person’s
balance sheet as liabilities, or to which reference should be made by footnotes
thereto, including in any event and whether so classified, all: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an agreement, contingent or otherwise, to repurchase such
property from such Person); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capitalized
Lease Obligations of such Person; (f) the net amount of any mark to market
exposure under Derivatives Obligations of such Person; (g) without duplication,
obligations of such Person under Guarantees of Indebtedness of others; and (h)
all preferred stock issued by such Person and required by the terms thereof to
be redeemed, or for which mandatory sinking fund payments are due, by a fixed
date (but only to the extent such fixed date occurs prior to September 9, 2011).

           “Intercreditor Agreement” means that certain Intercreditor and
Lockbox Administration Agreement dated as of March 28, 2002, entered into among
Interpool, JPMorgan Chase Bank, Funding, Wachovia Capital Markets, LLC (f/k/a
First Union Securities, Inc.), and various “Joined Parties” thereunder,
including, as of the Closing Date, the Agent, as such agreement may be amended,
modified, supplemented or restated from time to time.

           “Interest Period” shall have the meaning assigned thereto in Section
4.1(b) hereof.

           “Issuing Lender” means National City, in its capacity as issuer of
any Letter of Credit, or any successor thereto.

           “L/C Commitment” means the lesser of (a) Five Million Dollars
($5,000,000) and (b) the Aggregate Commitment.

           “L/C Facility” means the letter of credit facility established
pursuant to Article III hereof.

           “L/C Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of Reimbursement Obligations which have
not then been reimbursed pursuant to Section 3.7 hereof.

           “L/C Participants” means the collective reference to all the Lenders
other than the Issuing Lender.

           “Lease” means a lease, sublease or contract (other than the Master
Lease) for use or hire of or for any Pledged Chassis, together with any
assignments thereof and any delivery and acceptance certificate therefor, any
guaranties and amendments, addendums and other modifications thereto (including
any Substitute Leases), but only to the extent such leases or contracts relate
to such Pledged Chassis.

           “Lease File” means, with respect to each Pledged Chassis:

           (a)  if subject to a Lease, the original counterpart thereof that
constitutes “chattel paper” for purposes of the UCC or, for any Lease which does
not constitute “chattel paper”, a true and complete copy of the originally
executed lease; provided, however, for any Lease executed after the date of this
Agreement, the Lease File shall contain an original counterpart or complete
copy, as applicable, no later than thirty (30) days after such Lease is
executed;

           (b)  evidence or verification of an insurance policy covering such
risks and amounts and otherwise complying with the requirements of the Servicing
Standard and the related Lease for such Chassis (except where the related Lessee
is self-insured in accordance with the terms of this Agreement);

           (c)   any loan or security agreement relating to such Chassis or any
Lease related thereto, together with originals of any notes, instruments or
documents relating thereto;

           (d)  each receipt of acceptance by the applicable Lessee of such
Chassis, if any;

           (e)  with respect to such Chassis, each guaranty of any related
Lease, if any;

           (f)  each UCC financing statement which relates to such Chassis or
any related Lease or Related Assets, if any;

           (g)  each amendment of any related Lease, if any; and

           (h)  each assignment of any related Lease, if any.

           “Lease Payment” means, with respect to any Lease, any Contract
Payment or other payment required to be paid by the related Lessee under such
Lease.

           “Lender” means each Person executing this Agreement as a Lender set
forth on the signature pages hereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10 hereof.

           “Lending Office” means, with respect to any Lender, the office of
such Lender maintaining such Lender’s Commitment Percentage of the Loans.

           “Lessee” means a Person that is contractually obligated to make
rental and other payments under a Lease, including any guarantor of such
obligations.

           “Letters of Credit” has the meaning assigned thereto in Section 3.1
hereof.

           “LIBOR” means the rate of interest per annum determined on the basis
of the rate for deposits in Dollars, in amounts substantially equal to the
amount of the LIBOR Rate Loan to which such LIBOR Rate will apply, for a period
equal to the applicable Interest Period which appears on the Telerate Page 3750
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upwards, if necessary, to
the next higher one-hundredth of one percent (1/100%)). If, for any reason, such
rate does not appear on Telerate Page 3750, then LIBOR shall be determined by
the Agent to be the arithmetic average (rounded upwards, if necessary, to the
next higher one-hundredth of one percent (1/100%)) of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period and in an amount substantially equal to the
amount of the applicable LIBOR Rate Loan.

           “LIBOR Rate” means a rate per annum (rounded upwards, if necessary,
to the next higher one-hundredth of one percent (1/100%)) determined by the
Agent pursuant to the following formula:


LIBOR Rate = LIBOR
                                                                          
1.00 -Eurodollar Reserve Percentage


           “LIBOR Rate Loan” means any Loan bearing interest at a rate based
upon the LIBOR Rate as provided in Section 4.1(a) hereof.

           “Lien” means any mortgage, pledge, security interest, lien or other
charge or encumbrance, including the lien or retained security title of a
conditional vendor, upon or with respect to any property or assets.

           “Loan” means, individually, any Revolving Credit Loan or Swing Line
Loan and “Loans” means, collectively, all of such Loans.

           “Loan Documents” means, collectively, this Agreement, the Notes, the
Custody Agreement, the Lockbox Agreement, the Intercreditor Agreement, the
Master Lease, any Secured Hedging Agreement and each other document, instrument,
certificate and agreement executed and delivered by any Borrower or any
Subsidiary of any Borrower in connection with this Agreement or otherwise
referred to herein or contemplated hereby, all as may be amended, supplemented,
restated or otherwise modified from time to time.

           “Lockbox Agreement” means that certain Lockbox Agreement dated as of
March 28, 2002, entered into among Interpool, JPMorgan Chase Bank, Funding,
Wachovia Capital Markets, LLC (f/k/a First Union Securities, Inc.), and various
“Joined Parties” thereunder, including, as of the Closing Date, the Agent, as
such agreement may be amended, modified, supplemented or restated from time to
time.

           “Master Lease” means that certain Master Lease Agreement, dated as of
September 9, 2005, between the Interpool and Trac.

           “Materially Adverse Effect” means, any act, omission, event or
undertaking which would, singly or in the aggregate, have a materially adverse
effect upon (a) the business, assets, properties, liabilities, condition
(financial or otherwise), or results of operations of Interpool and its
Subsidiaries, taken as a whole, or of any Borrower considered individually, (b)
upon the respective ability of any Borrower to perform any obligations under
this Agreement or under any other Loan Document to which it is a party, or (c)
the legality, validity, binding effect or enforceability or the ability of the
Agent to enforce any rights or remedies under or in connection with any Loan
Document; in any case, whether resulting from any single act, omission,
situation, status, event, or undertaking, together with other such acts,
omissions situations, statuses, events, or undertakings.

           “Moody’s” means Moody’s Investors Service, Inc.

           “National City” means National City Bank, a national banking
association and its successors.

           “Net Book Value” means, with respect to any Eligible Chassis, the
Original Equipment Cost of such Chassis less accumulated depreciation calculated
based on (a) straight-line depreciation over 22.5 years with a remaining
residual value of $2,600 at the end of such period, or (b) any other
depreciation method used by the Borrowers which is more conservative than the
depreciation policy outlined in clause (a) (i.e. more conservative policy in
terms of greater annual depreciation or a lower remaining residual value) and of
which the Agent has received prior written notice.

           “Net Income” means, for any fiscal period of any Person, the
consolidated net income of such Person and its Subsidiaries for such period
determined in accordance with GAAP.

           “Notes” means collectively the Revolving Credit Notes and the Swing
Line Note and “Note” means any of such Notes.

           “Notice of Account Designation” shall have the meaning assigned
thereto in Section 2.2(c) hereof.

           “Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.2(a) hereof.

           “Notice of Conversion/Continuation” shall have the meaning assigned
thereto in Section 4.2 hereof.

           “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.3(c) hereof.

           “Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including, without
limitation, interest accruing after the filing of any bankruptcy or similar
petition) the Loans; (b) the L/C Obligations; (c) all Derivatives Obligations
owing by any Borrower under any Secured Hedging Agreement; and (d) all other
fees, expenses and commissions (including, without limitation, attorney’s fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrowers to the Lenders or the
Agent, of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, that relate to any Note, any Letter of Credit or any of the other
Loan Documents or the Fee Letter.

           “Officer’s Compliance Certificate” shall have the meaning assigned
thereto in Section 8.2(a) hereof.

           “Original Equipment Cost” means, with respect to any Chassis, an
amount equal to the sum of (a) the vendor’s or manufacturer’s invoice price,
including tires, plus (b) reasonable and customary out-of-pocket direct costs
related to inspection, transport and initial positioning necessary to put such
Chassis in its initial service; provided, however, that, in no event shall the
amounts described in clause (b) include any allocated overhead expenses of the
Borrowers.

           “Other Taxes” shall have the meaning assigned thereto in Section
4.11(b) hereof.

           “Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), and the rules and regulations thereunder, each as
amended, supplemented or otherwise modified.

           “PBGC” means the Pension Benefit Guaranty Corporation created by
ERISA or any Governmental Authority succeeding to any or all of the functions of
the Pension Benefit Guaranty Corporation.

           “Permitted Liens” means, with respect to any Collateral, any of the
following: (a) Liens for taxes, assessments, levies, fees and other governmental
and similar charges not yet due and payable or being contested in good faith and
for amounts not past due; (b) mechanics’, warehousemens’, materialmens’,
suppliers’, laborers’ or of like persons’ Liens for amounts not past due; (c)
Liens arising out of any judgment or award against any Lessee, lessee or
sublessee of any Pledged Chassis; (d) Liens pursuant to any Loan Documents; (e)
salvage rights of insurers; and (f) the standard and customary rights provided
Lessees in the ordinary course of business with respect to Leases, including,
without limitation, rights related to quiet enjoyment of the related Pledged
Chassis and purchase of such Pledged Chassis at the end of the term of the
related Lease; provided, however, such Permitted Liens pursuant to (a), (b) and
(c) are being contested in good faith in appropriate proceedings and as to which
adequate reserves in accordance with GAAP shall have been established, but only
so long as enforcement of any such Lien has been stayed and so long as such
proceedings could not subject any Borrower or the Agent to any civil or criminal
penalty or liability or involve any material loss of value of, or risk of loss,
sale or forfeiture of, any of the Collateral.

           “Person” means a Corporation, an individual, a general partnership,
association, trust, business trust, joint venture, joint stock company, pool,
syndicate, sole proprietorship, unincorporated organization, Governmental
Authority or any other form of entity or group thereof.

           “Plan” means, at any time, an employee pension or other benefit plan
that is subject to Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code and is either (a) maintained by any Borrower or
any member of the Controlled Group for employees of any Borrower or any member
of the Controlled Group, or (b) if such Plan is established, maintained pursuant
to a collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which any Borrower or any member of
the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five Plan years made contributions.

           “Pledged Assets” means the Master Lease and all Pledged Chassis,
Leases and Related Assets.

           “Pledged Chassis” means all of the Chassis listed on Schedule 2
hereto, together with any Additional Chassis and Substitute Chassis pledged by a
Borrower to the Agent from time to time, as evidenced by a revised Schedule 2
delivered to the Agent and the Custodian.

           “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by National City as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by National City as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

           “Prohibited Institution” means any institution so designated by the
Borrowers in writing from time to time to the Agent and each Lender; provided,
however, that: (a) no more than five (5) institutions shall be designated at any
one time as a Prohibited Institution; (b) no Lender nor any Affiliate of any
Lender shall be designated a Prohibited Institution; (c) the entities listed on
Schedule 3 hereto shall not be designated as Prohibited Institution; and (d) all
such designations shall be made (i) only prospectively and (ii) only while no
Event of Default has occurred and is continuing.

           “Prohibited Jurisdiction” means any country or jurisdiction, from
time to time, that is subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by the Office
of Foreign Assets Control of the United States Treasury Department.

           “Prohibited Person” means any Person appearing on the Specially
Designated Nationals List compiled and disseminated by the Office of Foreign
Assets Control of the United States Treasury Department, as the same may be
amended from time to time.

           “Register” shall have the meaning assigned thereto in Section
14.10(d) hereof.

           “Reimbursement Obligation” means the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 3.7 hereof for amounts drawn
under Letters of Credit.

           “Related Assets” means, as to any Chassis: (a) all of any Borrower’s
right, title and interest in, to and under, but not its obligations under, such
Chassis and any Lease, to the extent relating to such Chassis, and all
amendments, additions and supplements including, without limitation, schedules,
summary schedules and sub-schedules made or hereafter made with respect thereto;
(b) all income, payments and proceeds thereof, including, without limitation
(i) the residual values of such Chassis to be realized through the exercise by
Lessees of any purchase options under the Leases, the proceeds of sale of such
Chassis to third parties, payments received from any other Person, either
directly or indirectly, with respect to the residual value of the Chassis
(including, without limitation, payments under any terminal rent adjustment
clause) or payments under any physical damage insurance policy or residual value
insurance policy and (ii) each Certificate of Title; (c) all of any Borrower’s
rights (but not its obligations) under any agreements or other purchase
documents with respect to the acquisition of any related Lease or such Chassis
to the extent, but only to the extent, that such rights relate to such Lease or
Chassis, including, without limitation, (i) the right to proceeds arising from
all dealer repurchase obligations, if any, relating to any Lease or Chassis
arising under any agreements with any dealer from which any Borrower or any
Affiliate thereof acquired such Chassis, (ii) all warranty and indemnity
provisions contained in or to be provided pursuant to purchase agreements that
relate to such Chassis and all claims against the applicable manufacturer or
distributor and (iii) any guaranty given in connection with any related Lease,
together with all rights, powers, privileges, licenses, easements, options and
other benefits of the beneficiary of the guaranty thereunder and any collateral
given as security therefor, to the extent pertaining to such Lease; (d) any
Borrower’s rights under any insurance policy to proceeds therefrom, including,
without limitation, any physical damage insurance policy or commercial general
liability insurance policy, any residual value insurance policy, any policy of
comprehensive, collision, public liability, physical damage, personal liability,
general liability, excess or umbrella liability, or other insurance policy
maintained by any Borrower, any Lessee or any Affiliate of any such Person to
the extent that any such policy covers or applies to any related Lease, such
Chassis or the ability of any Lessee to make required payments with respect to
the related Lease or such Chassis or any other Related Asset; (e) all monies due
or to become due in payment of amounts payable under any Lease, to the extent
related to the such Chassis; (f) the Lease File relating to such Chassis
(including all agreements and other documents a part thereof); (g) any
maintenance agreement or any agreement pursuant to which such Chassis or any
related Lease was acquired from a third party or any Affiliate, to the extent
specifically relating to such Lease; (h) any license or other certification of
any Governmental Authority, including, without limitation, any federal highway
act certification; and (i) all income, payments and proceeds of any of the
foregoing, including, without limitation, all present and future claims,
demands, causes of and choses in action in respect of any or all of the
foregoing and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
the conversion, voluntary or involuntary, into cash or other liquid property,
all cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, insurance proceeds, condemnation
awards, rights to payment of any and every kind and other forms of obligations
and receivables, instruments and other property which at any time constitute all
or part of or are included in the proceeds of any of the foregoing.

           “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, or migration in,
by, from or related to any real property (including all buildings, fixtures or
other improvements located thereon) or personal property owned, leased or
operated by Interpool or any of its Subsidiaries into the indoor or outdoor
environment, including the movement of any Hazardous Material through air, soil,
surface water, groundwater or property.

           “Required Lenders” means, at any date, any combination of two or more
Lenders having (a) more than 50% of the Commitments of all Lenders, or (b) if
the Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Loans.

           “Responsible Officer” means the chief executive officer, chief
financial officer, chief operating officer, president, executive vice president
or senior vice president of the Borrowers (or such other officer as is
acceptable to the Agent, in it discretion).

           “Revolving Credit Facility” means the revolving credit facility
established pursuant to Sections 2.1 through 2.5 hereof.

           “Revolving Credit Loan(s)” means any revolving loan made to the
Borrowers pursuant to Section 2.1 hereof, and all such revolving loans
collectively as the context requires.

           “Revolving Credit Notes” means the collective reference to the
Revolving Credit Notes made by the Borrowers payable to the order of each
Lender, substantially in the form of Exhibit A-1 hereto, evidencing the
Revolving Credit Facility, and any amendments and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part; “Note” means any of such Notes.

           “Revolving Credit Termination Date” means the earliest of the dates
referred to in Section 2.7(a) hereof.

           “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

           “Secured Hedging Agreement” means any Hedging Agreement between the
Borrowers and a Lender, or an Affiliate of a Lender, which is entered into, in
the ordinary course, for the purpose of securing any of the Loans.

           “Servicing Standard” means the degree of diligence, prudence, skill
and care with which the Borrowers customarily service Chassis, Leases and
Related Assets held for their own account and, in any event, in a manner
consistent with the customary and usual practices of other servicers of
comparable contracts and equipment.

           “Solvent” means, as to any Person on any particular date, that any
such Person (a) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage and is able to
pay its debts as they mature, (b) owns property having a value, both at fair
valuation and at present fair saleable value, greater than the amount required
to pay its probable liabilities (including, without limitation, contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

           “Subsidiary” means Trac and any other present or future Corporation a
majority of whose Voting Stock shall at the time be owned directly or indirectly
or can otherwise be controlled by Interpool and/or by one or more of the
Subsidiaries of Interpool.

           “Substitute Chassis” means a Chassis substituted for a Pledged
Chassis in accordance with Section 6.8 hereof.

           “Substitute Lease” means a Lease for a Pledged Chassis substituted in
accordance with Section 6.8 hereof.

           “Substitution Date” means, with respect to any Substitute Chassis,
the Business Day on which such Substitute Chassis becomes a Pledged Chassis.

           “Swing Line Commitment” means the obligation of the Swing Line Lender
to make Swing Line Loans to the Borrowers in a maximum principal amount not
exceeding at any time the amount set forth opposite the Swing Line Lender’s name
on Schedule 1 hereto as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof. On the Closing Date, the Swing Line
Commitment shall be Five Million Dollars ($5,000,000).

           “Swing Line Facility” means the swing line facility established under
Section 2.6 hereof.

           “Swing Line Lender” means National City, in its capacity as swing
line lender hereunder.

           “Swing Line Loan” means any swing line loan made by the Swing Line
Lender to a Borrower pursuant to Section 2.6 hereof, and all such swing line
loans collectively as the context requires.

           “Swing Line Note” means the Swing Line Note made by the Borrowers
payable to the order of the Swing Line Lender, substantially in the form of
Exhibit A-2 hereto, evidencing the Swing Line Loans, and any amendments and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

           “Tangible Net Worth” means, as of any date of determination the
amount equal to (A) the amount of stockholders’ equity and “warrant liability”
of Interpool and its Consolidated Subsidiaries appearing in the consolidated
financial statements of Interpool and its Consolidated Subsidiaries as of the
most recently ended fiscal quarter for which financial statements are available
and prepared in accordance with GAAP, less (B) trademarks, goodwill, covenants
not to compete and all other assets classified as intangible assets determined
in accordance with GAAP, plus (C) the amount representing Interpool’s 9-7/8%
Junior Subordinated Deferrable Interest Debentures due 2027 and the related
9-7/8% Capital Securities of Interpool Capital on the consolidated balance sheet
of Interpool and its Consolidated Subsidiaries as of the most recently ended
fiscal quarter for which financial statements are available, plus (D) the amount
representing the 9.25% Convertible Redeemable Junior Subordinated Debentures due
2022 on the consolidated balance sheet of Interpool and its Consolidated
Subsidiaries as of the most recently ended fiscal quarter for which financial
statements are available, plus (E) any future subordinated debt of Interpool and
its Consolidated Subsidiaries, plus (or minus) (F) any adjustments to the
accounts of Interpool, both positive and negative, that results from SFAS
133/138. In this regard, “SFAS 133/138” means, Statement of Financial Accounting
Standards No. 133 – “Accounting for Derivative Instruments and Hedging
Activities” and Statement of Financial Accounting Standards No. 138 –
“Accounting for Certain Derivative Instruments and Certain Hedging Activities,
an amendment to FASB Statement No. 133” issued by the Financial Accounting
Standard Board, as such pronouncement may be amended from time to time in
accordance with its terms.

           “Taxes” shall have the meaning assigned thereto in Section 4.11(a)
hereof.

           “Termination Event” means the occurrence of any of the following: (a)
a “Reportable Event” described in Section 4043 of ERISA; (b) the withdrawal of
the Borrowers, any Subsidiary or any ERISA Affiliate from a Pension Plan during
a plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA; (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC; (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the partial or
complete withdrawal of the Borrowers, any Subsidiary or any ERISA Affiliate from
a Multiemployer Plan; (g) the imposition of a Lien pursuant to Section 412 of
the Code or Section 302 of ERISA; (h) any event or condition which results in
the reorganization or insolvency of a Multiemployer Plan under Sections 4241 or
4245 of ERISA; or (i) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

           “UCC” means the Uniform Commercial Code as the same may be in effect
in the State of New York on the date hereof; provided, however, that in the
event that by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.

           “Uniform Customs” means, in the case of (a) standby Letters of
Credit, the International Standby Practices ISP98 (1998), International Chamber
of Commerce Publication No. 590, as the same may be amended or revised from time
to time, and (b) documentary Letters of Credit, the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended or revised from time to time.

           “United States” means the United States of America.

           “Voting Stock” means, with respect to any Corporation, its capital
stock of any class having ordinary voting power for the election of the members
of the board of directors or other governing body of such Corporation (other
than stock having such power only by reason of the happening of a contingency).

           Section 1.2  General. Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Any reference herein to “Cleveland time” shall refer to
the applicable time of day in Cleveland, Ohio.

           Section 1.3  Other Definitions and Provisions.

           (a)  Use of Capitalized Terms. Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Notes and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.

           (b)  Miscellaneous. The words hereof, herein and hereunder and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


ARTICLE II
REVOLVING CREDIT FACILITY

           Section 2.1  Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans to the
Borrowers from time to time from the Closing Date through the Revolving Credit
Termination Date as requested by the Borrowers in accordance with the terms of
Section 2.2 hereof; provided, that (a) the aggregate principal amount of all
outstanding Loans (after giving effect to any amount requested) plus all
outstanding L/C Obligations shall not exceed the lower of (i) the Borrowing Base
and (ii) the Aggregate Commitment; and (b) the principal amount of outstanding
Revolving Credit Loans (after giving effect to any amount requested) from any
Lender to the Borrowers plus such Lender’s Commitment Percentage of outstanding
L/C Obligations and Swing Line Loans shall not at any time exceed such Lender’s
Commitment as set forth on Schedule 1 hereto. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender’s Commitment
Percentage of the aggregate principal amount of Revolving Credit Loan requested
on such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Termination Date.

           Section 2.2  Procedure for Advances.

           (a)  Requests for Borrowing. The Borrowers shall give the Agent
irrevocable prior written notice in the form attached hereto as Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (Cleveland time) (i) on the
same Business Day as each Base Rate Loan and Swing Line Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount and currency of such borrowing, which shall be in an amount equal to
the amount of the Aggregate Commitment then available to the Borrowers, or if
less, (x) with respect to Base Rate Loans, in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, (y) with respect
to LIBOR Rate Loans, in an aggregate principal amount of $5,000,000 or a whole
multiple of $100,000 in excess thereof and (z) and with respect to Swing Line
Loans, in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) whether the Loans are to be LIBOR Rate Loans,
Base Rate Loans, Swing Line Loans, or, if a combination thereof, the amount
allocated to each and (D) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto. Notices received after 11:00 a.m. (Cleveland
time) shall be deemed received on the next Business Day. The Agent shall
promptly notify the Lenders of each Notice of Borrowing.

           (b)  Authority of the Company. Each Borrower hereby irrevocably
authorizes and requests that Interpool execute all Notices of Borrowing, make
all elections as to interest rates and take any other actions required of or
permitted by the Borrowers under this Agreement, on its respective behalf, in
each case, with the same force and effect as if such Borrower had executed such
Notice of Borrowing, made such election or taken such other action itself. Any
request, application, or other communication by Interpool may be relied on by
the Agent and the Lenders, and any communication by the Agent and Lenders shall
be made to Interpool, and shall be binding on each Borrower, jointly and
severally, as fully as if such request, application or other communication were
made directly by or to each such Borrower.

           (c)  Disbursement of Loans. Not later than 2:00 p.m. (Cleveland time)
on the proposed borrowing date: (i) each Lender will make available to the
Agent, for the account of the Borrowers, at the office of the Agent in funds
immediately available to the Agent, such Lender’s Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date and (ii) the Swing Line
Lender will make available to the Borrowers, at the office of the Swing Line
Lender in funds immediately available to the Borrowers, the Swing Line Loans to
be made on such borrowing date. The Borrowers hereby irrevocably authorize the
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section 2.2 in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Borrowers identified in the most recent notice
substantially in the form of Exhibit C hereto (a “Notice of Account
Designation”) delivered by the Borrowers to the Agent or may be otherwise agreed
upon by the Borrowers and the Agent from time to time. Subject to Section 4.7
hereof, the Agent shall not be obligated to disburse the portion of the proceeds
of any Revolving Credit Loan requested pursuant to this Section 2.2 to the
extent that any Lender has not made available to the Agent its Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swing Line Loans shall be made by the Lenders as provided in Section
2.6 hereof.

           Section 2.3  Repayment of Loans.

           (a)  Repayment of Loans. The Borrowers shall repay the outstanding
principal amount of (i) all Revolving Credit Loans in full on the Revolving
Credit Termination Date and (ii) all Swing Line Loans on the earlier of demand
or the Revolving Credit Termination Date, together with all accrued but unpaid
interest thereon and fees, costs and expenses.

           (b)  Mandatory Repayments.

           (i)  If at any time: (A) the outstanding principal amount of all
Loans exceeds the Aggregate Commitment less all outstanding L/C Obligations or
(B) the outstanding principal amount of all Loans exceeds the Borrowing Base
less all outstanding L/C Obligations, then the Borrowers shall immediately, by
payment to the Agent for the account of the Lenders, repay Loans and furnish
cash collateral as provided herein for, or repay, the L/C Obligations, in an
aggregate amount equal to such excess. The mandatory prepayments set forth in
this Section 2.3(b)(i) (and Section 2.3(b)(iii)) shall be applied: first to
reduce principal amounts outstanding under the Swing Line Loans; second to pay
any outstanding Reimbursement Obligations; third to reduce principal amounts
outstanding under the Revolving Credit Loans; and fourth to provide cash
collateral for any other L/C Obligations (such cash collateral shall be applied
in accordance with Section 12.2(b) hereof). Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof. In
the case of a payment required under (B) above, the Borrowers may pledge
Additional Chassis to the Agent and deliver a new Borrowing Base Certificate to
Agent not later than the date such mandatory repayment is due, in which case the
amount required to be repaid shall be calculated on the basis of the Borrowing
Base after giving effect to the allocation of such Additional Chassis.

           (ii)  If at any time the outstanding amount of all Swing Line Loans
exceeds the Swing Line Commitment, then the Borrowers shall make a prepayment of
all Swing Line Loans in the amount of such excess. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

           (iii)  The Borrowers shall make prepayments of the Loans, in
accordance with the terms of Section 2.3(b)(i), in an amount equal to 100% of
the amount of net proceeds received by the Borrowers from (A) all sales,
transfers or other dispositions of Pledged Chassis and (B) all property or
casualty insurance policies and/or any condemnation or similar payment in
connection with the Pledged Chassis, if, after giving effect to such sale,
transfer, disposition, casualty or condemnation, the outstanding principal
amount of all Loans exceeds the Borrowing Base less all outstanding L/C
Obligations.

           (c)  Optional Repayments. The Borrowers may at any time and from time
to time repay the Loans, in whole or in part, upon at least three (3) Business
Days irrevocable notice to the Agent with respect to LIBOR Rate Loans and one
(1) Business Day irrevocable notice with respect to Base Rate Loans, in the form
attached hereto as Exhibit D (a “Notice of Prepayment”) specifying the date and
amount of repayment and whether the repayment is of LIBOR Rate Loans or Base
Rate Loans, or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

           (d)  Limitation on Repayment of LIBOR Rate Loans. The Borrowers may
not repay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such repayment is accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

           Section 2.4  Notes.

           (a)  Revolving Credit Notes. Each Lender’s Revolving Credit Loans and
the obligation of the Borrowers to repay such Revolving Credit Loans shall be
evidenced by a separate Revolving Credit Note executed by the Borrowers payable
to the order of each Lender representing the Borrowers’ obligation to pay such
Lender’s Commitment or, if less, the aggregate unpaid principal amount of all
Revolving Credit Loans made and to be made by such Lender to the Borrowers
hereunder, plus interest and all other fees, charges and other amounts due
thereon. Each Revolving Credit Note shall be dated the date hereof and shall
bear interest on the unpaid principal amount thereof at the applicable interest
rate per annum specified in Section 4.1 hereof.

           (b)  Swing Line Note. The Swing Line Loans and the obligations of the
Borrowers to repay such Swing Line Loans shall be evidenced by a Swing Line Note
executed by Borrowers payable to the order of the Swing Line Lender representing
the Borrowers’ obligation to pay the Swing Line Lender’s Swing Line Commitment
or, if less, the aggregate unpaid principal amount of all Swing Line Loans, plus
interest on such principal amounts and all other fees, charges and other amounts
due thereon. The Swing Line Note shall be dated the date hereof and shall bear
interest on the unpaid principal amount thereof at the applicable interest rate
per annum specified in Section 4.1 hereof.

           Section 2.5  Permanent Reduction of the Aggregate Commitment.

           (a)  Voluntary Reduction. The Borrowers shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Agent, to permanently reduce, without premium or penalty, (i) the
Aggregate Commitment at any time or (ii) portions of the Aggregate Commitment,
from time to time, in an aggregate principal amount not less than $5,000,000 or
any whole multiple of $100,000 in excess thereof.

           (b)  Application of Reductions. Each permanent reduction permitted or
required pursuant to this Section 2.5 shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Extensions of Credit of
the Lenders after such reduction to the Aggregate Commitment as so reduced and
if the Aggregate Commitment as so reduced is less than the aggregate amount of
all outstanding Letters of Credit, the Borrowers shall be required to deposit in
a cash collateral account opened by the Agent an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Any reduction of
the Aggregate Commitment to zero shall be accompanied by payment of all
outstanding Obligations under the Revolving Credit Facility (and furnishing of
cash collateral satisfactory to the Agent for all L/C Obligations) and shall
result in the termination of the Aggregate Commitment and Revolving Credit
Facility. Such cash collateral shall be applied in accordance with Section
12.2(b) hereof. If the reduction of the Aggregate Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

           (c)  Release of Collateral. At the time any voluntary or mandatory
prepayment or permanent reduction is completed pursuant to Section 2.3 or this
Section 2.5, the Borrowers may request in writing, in accordance with the terms
of this Agreement that the Agent release specific Pledged Chassis and Related
Assets, and, so long as (i) no Default or Event of Default has occurred and is
continuing, and (ii) the Borrowers make any prepayment required under Section
2.3(b) in connection with such release, the Agent shall, at the sole expense of
the Borrowers, release such assets to the Borrowers pursuant to Section 6.7
hereof.

           Section 2.6  Swing Line Loans.

           (a)  Availability. Subject to the terms and conditions of this
Agreement, the Swing Line Lender agrees to make Swing Line Loans to the
Borrowers from time to time from the Closing Date through, but not including,
the Revolving Credit Termination Date; provided, that the aggregate principal
amount of all Swing Line Loans (after giving effect to any amount requested),
shall not exceed the lesser of (i) the Aggregate Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations, (ii) the Borrowing
Base less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (iii) the Swing Line Commitment.

           (b)  Repayment. Unless otherwise agreed in writing, the Borrowers
shall repay the outstanding principal amount of each Swing Line Loan on the
earlier to occur of (i) the Revolving Credit Termination Date or (ii) demand.

           (c)  Refunding.

          (i)   Swing Line Loans shall be refunded by the Lenders on demand by
the Swing Line Lender. Such refundings shall be made by the Lenders in
accordance with their respective Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Agent. Each Lender shall fund its respective Commitment Percentage of
Revolving Credit Loans as required to repay Swing Line Loans outstanding to the
Swing Line Lender upon demand by the Swing Line Lender but in no event later
than 2:00 p.m. (Cleveland time) on the next succeeding Business Day after such
demand is made. No Lender’s obligation to fund its respective Commitment
Percentage of a Swing Line Loan shall be affected by any other Lender’s failure
to fund its Commitment Percentage of a Swing Line Loan, nor shall any Lender’s
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage.

          (ii)   The Borrowers shall pay to the Swing Line Lender on demand the
amount of such Swing Line Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swing Line Loans requested
or required to be refunded. In addition, the Borrowers hereby authorize the
Agent to charge any account maintained with the Swing Line Lender (up to the
amount available therein) in order to immediately pay the Swing Line Lender the
amount of such Swing Line Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swing Line Loans requested
or required to be refunded. If any portion of any such amount paid to the Swing
Line Lender shall be recovered by or on behalf of the Borrowers from the Swing
Line Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders that have not reimbursed the Swing
Line Lender pursuant to clause (i) above in accordance with their respective
ratable share (unless the amounts so recovered by or on behalf of the Borrowers
pertain to a Swing Line Loan extended after the occurrence and during the
continuance of an Event of Default of which the Agent has received actual notice
and which such Event of Default has not been waived by the Required Lenders or
the Lenders, as applicable).

          (iii)   Each Lender acknowledges and agrees that its obligation to
refund Swing Line Loans in accordance with the terms of this Section 2.6(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V hereof. Further, each Lender agrees and acknowledges that
if prior to the refunding of any outstanding Swing Line Loans pursuant to this
Section 2.6(c), one of the events described in Section 12.1(j) or
Section 12.1(k) hereof shall have occurred, each Lender will, on the date the
applicable Revolving Credit Loan would have been made pursuant to Section 2.6(c)
hereof, purchase an undivided participating interest in the Swing Line Loan to
be refunded in an amount equal to its Commitment Percentage of the aggregate
amount of such Swing Line Loan. Each Lender will immediately transfer to the
Swing Line Lender, in immediately available funds, the amount of its
participation of any Swing Line Loan. Whenever, at any time after the Swing Line
Lender has received from any Lender such Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof,
the Swing Line Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

           Section 2.7  Termination of Credit Facility.

          (a)   Revolving Credit Facility. The Revolving Credit Facility shall
terminate on the earliest of: (i) September 9, 2010; (ii) the date of
termination by the Borrowers pursuant to Section 2.5(c) hereof; or (iii) the
date of termination by the Agent on behalf of the Lenders pursuant to Section
12.2(a) hereof.

          (b)   Swing Line Facility. The Swing Line Commitment shall terminate
on the Revolving Credit Termination Date.

           Section 2.8  Use of Proceeds. The Borrowers shall use the proceeds of
the Extensions of Credit (a) to refinance the Existing Facility and (b) for
working capital and general corporate requirements of the Borrowers (which may
include the payment of fees and expenses incurred in connection with the
transactions contemplated by this Agreement).

           Section 2.9  Joint and Several Obligations. All Loans to the
Borrowers and all of the other Obligations of the Borrowers arising under this
Agreement and the other Loan Documents shall constitute one general joint and
several obligation of the Borrowers secured by all of the Collateral.

           Section 2.10  Incremental Commitment Increase. Subject to the terms
and conditions set forth below, prior to the Revolving Credit Termination Date,
the total aggregate Commitment may be increased once (the “Commitment
Increase”), at the request of the Borrowers and with the prior written consent
of the Agent (such consent not to be unreasonably withheld), provided that the
total Commitment Increase shall not exceed $25,000,000. The Borrowers may
request no more than one Commitment Increase and such request shall be for a
minimum of $5,000,000 (or increments of $2,500,000 in excess thereof). The
Commitment Increase shall be effectuated pursuant to the following procedures:

          (a)   Not less than 30 days prior to the proposed effective date of
the Commitment Increase, the Borrowers shall notify the Agent in writing of
their request for a Commitment Increase (an “Increase Request”), including the
intended date and amount thereto. All other terms and conditions applicable to
such Commitment Increase shall be the same as applicable to the Commitment in
general. Such Increase Request shall be accompanied by (i) a certificate from
the Borrowers certifying to the Agent that (A) no other approvals or consents
from any Person are required by any such Person except to the extent they have
been received and (B) no Default or Event of Default has occurred and is
continuing, and (ii) financial projections in form and substance reasonably
acceptable to the Agent and demonstrating compliance with the Financial
Covenants throughout the term of this Agreement after giving effect to the
Commitment Increase.

          (b)   The Agent shall promptly notify existing Lenders of such request
by the Borrowers and each such Lender shall have ten (10) Business Days in which
to notify the Agent in writing of such Lender’s intent to participate in such
increase (each an “Existing Participating Lender”), and the amount of the
Commitment Increase such Existing Participating Lender is willing to commit to
(which amount shall be allocated to each Existing Participating Lender according
to their existing Pro Rata Shares should there be an over-commitment) which
notice shall be irrevocable once received by Agent. Notwithstanding the
foregoing, in no event shall the Agent be obligated to agree to any Commitment
Increase nor shall any Lender be obligated to participate in any Commitment
Increase. Participation in any such Commitment Increase shall be completely
optional and at the sole discretion of each Lender.

          (c)   To the extent that the entire Commitment Increase requested by
the Borrowers and consented to by Agent is not accepted by Existing
Participating Lenders, the Borrowers may propose to Agent additional new lenders
acceptable to Agent and Required Lenders (“New Lenders”) who agree to commit to
that portion of the Commitment Increase not accepted by Existing Participating
Lenders. Thus, any Commitment Increase shall be effected by an increase in any
one or more of the Existing Participating Lenders’ Commitments, and/or by the
addition of the Commitments of New Lender(s) (in each case, the “Participating
Lenders”).

          (d)   Notwithstanding the foregoing, final allocation of the
Commitment Increase shall be at the sole discretion of the Agent and the
Borrowers; and each Participating Lender shall commit to an amount not less than
$1,000,000, but shall accept any allocation amount designated by the Borrowers
and the Agent that is equal to or less than its proposed portion of the
Commitment Increase.

ARTICLE III
LETTER OF CREDIT FACILITY

           Section 3.1  L/C Commitment. Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 3.6(a) hereof, agrees to issue standby and documentary
letters of credit (“Letters of Credit”) for the account of the Borrowers on any
Business Day from the Closing Date through but not including the Revolving
Credit Termination Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if:

          (a)   there exists a Default or an Event of Default, or the issuance
of such Letter of Credit would give rise to a Default or an Event of Default; or

          (b)   after giving effect to such issuance:

                (i)   the L/C Obligations would exceed the L/C Commitment, or

                (ii)   the L/C Obligations, plus the outstanding principal
amount of Loans, would exceed either the Aggregate Commitment or the Borrowing
Base; or

                (iii)   such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any Applicable
Law.

           References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any existing
Letters of Credit, unless the context otherwise requires.

           Section 3.2  Terms of Letters of Credit. Subject, without limitation,
to Section 3.1, each Letter of Credit shall:

          (a)   be denominated in Dollars in a minimum amount of $500,000;

          (b)   be issued to support obligations of the Borrowers, contingent or
otherwise, incurred in the ordinary course of business;

          (c)   expire on a date which shall be no later than the earlier of:

                (i)   one (1) year from the date of issuance, in the case of
standby Letters of Credit;

                (ii)   one hundred eighty (180) days from the date of issuance,
in the case of documentary Letters of Credit; or

                (iii)   in all cases, subject to Section 3.3, five (5) Business
Days prior to the Revolving Credit Termination Date; and

          (d)   be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.

           Section 3.3  Cash Collateral for Letters of Credit.

          (a)   Notwithstanding the provisions of Section 3.2 requiring that the
final expiry of each Letter of Credit be before the Revolving Credit Termination
Date, the Issuing Lender may issue, upon a Borrower’s request (if required by a
proposed beneficiary), a Letter of Credit which by its terms may be extended
beyond the Revolving Credit Termination Date. With respect to any such Letter of
Credit issued hereunder, the Borrowers hereby agree that they will deliver on or
before the Revolving Credit Termination Date collateral, of the type and in the
amounts required by subparagraph (b) below and subject to subparagraph (c)
below, in an amount equal to one hundred two percent (102%) of the outstanding
undrawn amount of each such Letter of Credit.

          (b)   On the Revolving Credit Termination Date or upon the occurrence
of and during the continuance of an Event of Default, the Agent may require (and
in the case of an Event of Default occurring under Section 12.1(j) or Section
12.1(k) it shall be required automatically) that the Borrowers deliver to the
Agent cash or U.S. Treasury Bills with maturities of not more than ninety (90)
days from the date of delivery (discounted in accordance with customary banking
practice to present value to determine amount) in an amount equal at all times
to one hundred two percent (102%) of the outstanding undrawn amount of all
Letters of Credit, such cash or U.S. Treasury Bills and all interest earned
thereon to constitute cash collateral for all such Letters of Credit. At such
time as such collateral is required to be and has not been deposited, the Agent
shall be entitled to liquidate such of the other Collateral as is necessary or
appropriate in its sole judgment so as to create such cash collateral.

          (c)   Any cash collateral deposited under subparagraph (b) above, and
all interest earned thereon, shall be held by the Agent and invested and
reinvested at the expense and the written direction of the Borrowers, in
Eligible Investments with maturities of no more than ninety (90) days from the
date of investment.

           Section 3.4  Procedure for Issuance of Letters of Credit. The
Borrowers may from time to time request that the Issuing Lender issue a Letter
of Credit, or request that a Letter of Credit be amended or extended, by
delivering to the Issuing Lender at the Agent’s Office an Application therefor,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender shall process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V hereof,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Borrowers. The Issuing
Lender shall promptly furnish to the Borrowers a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s Letter of Credit participation therein.

           Section 3.5  Commissions and Other Charges.

          (a)   The Borrowers shall pay to the Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit fee with respect to
each Letter of Credit in an amount equal to the Applicable Margin for LIBOR Rate
Loans, as of the date such fee is payable, on a per annum basis multiplied by
the average daily face amount of such Letter of Credit during the period for
which the fee is paid. Such fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter and on the Revolving Credit
Termination Date, based on the actual number of days in the quarter and a year
of 360 days. The Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all such fees received by the
Agent in accordance with their respective Commitment Percentages. Upon the
occurrence and during the continuance of an Event of Default, the foregoing fee
shall be increased to the Applicable Margin for LIBOR Rate Loans plus two
percent (2%) per annum.

          (b)   In addition to the foregoing fee, the Borrowers shall pay the
Issuing Lender a fronting fee of one-quarter of one percent (1/4%) on a per
annum basis multiplied by the face amount, on the payment date, of each Letter
of Credit. Such fee shall be payable annually in advance on the date of issuance
and each anniversary thereof.

          (c)   The Borrowers shall pay to the Issuing Lender upon request all
normal costs of expenses of the Issuing Lender in connection with the issuance,
transfer, extension, modification or other administration of any Letter of
Credit.

           Section 3.6  L/C Participations.

          (a)   The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrowers in accordance with the terms
of this Agreement, such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

          (b)   Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.6(a) hereof in respect
of any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit, the Issuing Lender shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to the Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to the Issuing Lender after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.6(b) shall be conclusive in the absence
of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.6(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Cleveland
time) on any Business Day, such payment shall be due that Business Day, and (B)
after 1:00 p.m. (Cleveland time) on any Business Day, such payment shall be due
on the following Business Day.

          (c)   Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section 3.6, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrowers or otherwise, or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its share
thereof in accordance with its applicable Commitment Percentage; provided, that
in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

           Section 3.7  Reimbursement Obligation of the Borrowers. The Borrowers
agree to reimburse the Issuing Lender on each date on which the Issuing Lender
notifies the Borrowers of the date and amount of a draft paid under any Letter
of Credit for the amount of (a) such draft so paid or presented purporting to be
drawn and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment. Each such payment shall be
made to the Issuing Lender at its address for notices specified herein in lawful
money of the United States and in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrowers under this
Article III from the date such amounts are paid under the Letter of Credit
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the rate which would be payable on any outstanding Base Rate Loans which were
then overdue. If the Borrowers fail to timely reimburse the Issuing Lender on
the date the Borrowers receive the notice referred to in this Section 3.7, the
Borrowers shall be deemed to have timely given a Notice of Borrowing hereunder
to the Agent requesting the Lenders to make a Base Rate Loan on such date in an
amount equal to the amount of such drawing and, regardless of whether or not the
conditions precedent specified in Article V hereof have been satisfied, the
Lenders shall make Base Rate Loans in such amount, the proceeds of which shall
be applied to reimburse the Issuing Lender for the amount of the related drawing
and costs and expenses.

           Section 3.8  Obligations Absolute. The Borrowers’ obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ Reimbursement
Obligation under Section 3.7 hereof shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among any Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred, or any claims whatsoever of any Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Borrowers assume all risks of
the acts or omissions of the beneficiary of each Letter of Credit with respect
to the use of the Letter of Credit or with respect to the beneficiary’s
obligations to any Borrower. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct. The Borrowers agree that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Customs and, to the extent not inconsistent therewith, the UCC shall
be binding on the Borrowers and shall not result in any liability of the Issuing
Lender to any Borrower. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In furtherance and not
in limitation of the foregoing, Agent may accept facially conforming documents
without responsibility for further investigation, regardless of any notice or
information to the contrary.

           Section 3.9  General Terms of Documentary Letters of Credit.

          (a)   The Borrowers agree to procure or to cause the beneficiaries of
each documentary Letter of Credit to procure promptly any necessary import and
export or other licenses for the import or export or shipping of any goods
referred to in or pursuant to a Letter of Credit and to comply and to cause the
beneficiaries to comply with all foreign and domestic governmental regulations
with respect to the shipment and warehousing of such goods or otherwise relating
to or affecting such Letter of Credit, including, without limitation,
governmental regulations pertaining to transactions involving designated foreign
countries or their nationals, and to furnish such certificates in that respect
as the Issuing Lender or the Agent may at any time reasonably require, and to
keep such goods adequately covered by insurance in amounts, with carriers and
for such risks as shall be customary in the industry and to cause the Issuing
Lender’s interest to be endorsed on such insurance and to furnish bank at its
request with reasonable evidence thereof. Should such insurance (or lack
thereof) upon said goods for any reason not be reasonably satisfactory to the
Issuing Lender or the Agent, the Issuing Lender or the Agent may (but is not
obligated to) obtain, after notice, at the Borrowers’ expense, insurance
satisfactory to the Issuing Lender or the Agent.

          (b)   In connection with each documentary Letter of Credit, neither
the Issuing Lender, nor any correspondent, nor any Lender shall be responsible
for: (i) the existence, character, quality, quantity, condition, packing, value
or delivery of the property purporting to be represented by documents; (ii) any
difference in character, quality, condition or value of the property from that
expressed in documents; (iii) the time, place, manner or order in which shipment
of the property is made; (iv) partial or incomplete shipment referred to in such
Letter of Credit; (v) the character, adequacy or responsibility of any insurer,
or any other risk connected with insurance other than insurance procured by the
Issuing Lender or the Agent; (vi) any deviation from instructions, delay,
default or fraud by the beneficiary or anyone else in connection with the
property or the shipping thereof; (vii) the solvency, responsibility or
relationship to the property of any party issuing any documents in connection
with the property; (viii) delay in arrival or failure to arrive of either the
property or any of the documents relating thereto; (ix) delay in giving or
failure to give notice of arrival or any other notice; (x) any breach of
contract between the Letter of Credit beneficiaries and the Borrowers; (xi) any
laws, customs, and regulations which may be effective in any jurisdiction where
any negotiation and/or payment of such Letter of Credit occurs; (xii) failure of
documents (other than documents required by the terms of the Letter of Credit)
to accompany any draft at negotiation; or (xiii) failure of any entity to note
the amount of any document or draft on the reverse of such Letter of Credit or
to surrender or to take up such Letter of Credit or to forward documents other
than documents required by the terms of the Letter of Credit. In connection with
each Letter of Credit, the Issuing Lender shall not be responsible for any
error, neglect or default of any of their correspondents. None of the above
shall affect, impair or prevent the vesting of any of the Issuing Lender’s
rights or powers hereunder. If a Letter of Credit provides that payment is to be
made by the Issuing Lender’s correspondent, neither the Issuing Lender nor such
correspondent shall be responsible for the failure of any of the documents
specified in such Letter of Credit to come into the Issuing Lender’s hands, or
for any delay in connection therewith, and the Borrowers’ obligation to make
reimbursements shall not be affected by such failure or delay in the receipt of
any such documents.

          (c)   To the extent not inconsistent with this Agreement, the Uniform
Customs are hereby made a part of this Agreement with respect to obligations in
connection with each documentary Letter of Credit.

           Section 3.10  Effect of Application. To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Article III, the provisions of this Article III shall apply.


ARTICLE IV
GENERAL LOAN PROVISIONS

           Section 4.1  Interest.

           (a)   Interest Rate Options. Subject to the provisions of this
Section 4.1, at the election of the Borrowers, the aggregate principal balance
of (i) the Revolving Credit Loans or any portion thereof shall bear interest at
(A) the Base Rate plus the Applicable Margin and/or (B) the LIBOR Rate plus the
Applicable Margin; provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date, and (ii) the Swing Line Loans
shall bear interest at the Base Rate plus the Applicable Margin. The Borrowers
shall select the rate of interest and Interest Period, if any, applicable to any
Loan at the time a Notice of Borrowing is given pursuant to Section 2.2(a)
hereof or at the time a Notice of Conversion/Continuation is given pursuant to
Section 4.2 hereof. Each Loan or portion thereof bearing interest based on the
Base Rate shall be a “Base Rate Loan,” each Loan or portion thereof bearing
interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.” Any Revolving
Credit Loan or any portion thereof as to which the Borrowers have not duly
specified an interest rate as provided herein shall be deemed a Base Rate Loan.

          (b)   Interest Periods. In connection with each LIBOR Rate Loan, the
Borrowers, by giving notice at the times described in Section 4.1(a) hereof,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months with respect to such Loan; provided that:

                (i)  the Interest Period shall commence on the date of advance
of or conversion to any LIBOR Rate Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the next preceding Interest Period expires;

                (ii)  if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, that if any Interest Period with respect to a
LIBOR Rate Loan would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

                (iii)  any Interest Period with respect to a LIBOR Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

                (iv)  no Interest Period shall extend beyond the Revolving
Credit Termination Date; and

                (v)  there shall be no more than six (6) different Interest
Periods applicable to LIBOR Rate Loans outstanding at any time.

          (c)   Default Rate. Upon the occurrence and during the continuance of
an Event of Default, (i) the Borrowers shall no longer have the option to
request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (iii) all outstanding Base Rate Loans shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate then applicable to Base Rate Loans. Interest shall continue to accrue on
the Loans at the rates set forth above after the filing by or against the
Borrowers of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign, as well as before and after any judgment.

          (d)   Interest Payment and Computation. Interest on each Base Rate
Loan shall be payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2005; and interest on each LIBOR Rate Loan
shall be payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on Base Rate Loans
shall be computed on the basis of a 365 or 366 day year, as applicable, and
assessed for the actual number of days elapsed.

          (e)   Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest charged or collected pursuant to the
terms of this Agreement or any Loan Document exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall, at the Agent’s option, (i) promptly refund to the Borrowers any
interest received by Lenders in excess of the maximum lawful rate or (ii) apply
such excess to the principal balance of the Obligations. It is the intent hereof
that the Borrowers not pay or contract to pay, and that neither the Agent nor
any Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrowers under
Applicable Law.

           Section 4.2  Notice and Manner of Conversion or Continuation of
Loans. Provided that no Event of Default has occurred and is then continuing,
the Borrowers shall have the option to (a) convert, at any time following the
third Business Day after the Closing Date, all or any portion of its outstanding
Base Rate Loans in a principal amount equal to $1,000,000 or any whole multiple
of $5,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon
the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans and (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrowers
desire to convert or continue Loans as provided above, the Borrowers shall give
the Agent irrevocable prior written notice in the form attached hereto as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
(Cleveland time) three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

           Section 4.3  Fees.

          (a)   Commitment Fee. The Borrowers shall pay to the Agent, for the
account of the Lenders, a non-refundable commitment fee in quarterly
installments in arrears at a rate per annum equal to the applicable
percentage(s) specified in the definition of Applicable Margin on the average
daily unused portion of the Aggregate Commitment on the last Business Day of
each calendar quarter, commencing September 30, 2005, and on the Revolving
Credit Termination Date.

          (b)   Agent’s and Other Fees. In order to compensate the Agent for
structuring and syndicating the Loans and for its obligations hereunder, the
Borrowers agree to pay to the Agent, for its account, the fees set forth in the
Fee Letter.

           Section 4.4  Manner of Payment. Each payment by the Borrowers on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including, without limitation, the Reimbursement Obligation)
payable to the Lenders under this Agreement or any Note shall be made not later
than 1:00 p.m. (Cleveland time) on the date specified for payment under this
Agreement to the Agent at the Agent’s Office for the account of the Lenders
(other than as set forth below) pro rata in accordance with their respective
Commitment Percentages (except as specified below), in Dollars, in immediately
available funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. (Cleveland
time) on such day shall be deemed a payment on such date for the purposes of
Section 12.1 hereof, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
(Cleveland time) shall be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Agent of each such payment,
the Agent shall distribute to each Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Agent of Agent’s fees or expenses shall be made for the
account of the Agent, and any amount payable to any Lender under Sections 4.8,
4.9, 4.10, 4.11 or 14.2 hereof shall be paid to the Agent for the account of the
applicable Lender. Subject to Section 4.1(b)(ii) hereof, if any payment under
this Agreement or any Loan Document shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day, and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

           Section 4.5  Credit of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2 hereof, all payments received by
the Lenders upon the Loans and other Obligations and all net proceeds from the
enforcement of the Loans and other Obligations shall be applied first to all
expenses then due and payable by the Borrowers hereunder, then to all indemnity
obligations then due and payable by the Borrowers hereunder, then to all Agent’s
and Issuing Lender’s fees then due and payable, then to all commitment and other
fees and commissions then due and payable, then to accrued and unpaid interest
on the Swing Line Loan to the Swing Line Lender, then to the principal amount
outstanding, under the Swing Line Loan to the Swing Line Lender, then to accrued
and unpaid interest on the Revolving Credit Loans, the Reimbursement Obligation
and any termination payments due in respect of any Secured Hedging Agreement
(pro rata in accordance with all such amounts due), then to the principal amount
of the Revolving Credit Loans and Reimbursement Obligation (pro rata in
accordance with all such amounts due) and then to the cash collateral account
described in Section 12.2(b) hereof to the extent of any L/C Obligations then
outstanding, in that order.

           Section 4.6   Adjustments. If any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or interest thereon, or if any Lender shall at any time receive any collateral
in respect to the Obligations owing to it (whether voluntarily or involuntarily,
by set-off or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned to the extent of such recovery, but without interest. The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Extensions of Credit may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

           Section 4.7  Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Agent. The obligations of the Lenders under this
Agreement to make the Loans and issue or participate in Letters of Credit are
several and are not joint or joint and several. Unless the Agent shall have
received notice from a Lender prior to a proposed borrowing date that such
Lender will not make available to the Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Agent may assume that such Lender has made
such portion available to the Agent on the proposed borrowing date in accordance
with Section 2.2(c) hereof, and the Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If such
amount is made available to the Agent on a date after such borrowing date, such
Lender shall pay to the Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate during such
period as determined by the Agent, times (c) a fraction the numerator of which
is the number of days that elapse from and including such borrowing date to the
date on which such amount not made available by such Lender in accordance with
the terms hereof shall have become immediately available to the Agent and the
denominator of which is 360. A certificate of the Agent with respect to any
amounts owing under this Section 4.7 shall be conclusive, absent manifest error.
If such Lender’s Commitment Percentage of such borrowing is not made available
to the Agent by such Lender within three (3) Business Days of such borrowing
date, the Agent shall be entitled to recover such amount made available by the
Agent with interest thereon at the rate per annum applicable to Base Rate Loans
hereunder, on demand, from the Borrowers. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrowers shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

           Section 4.8  Changed Circumstances.

          (a)   Circumstances Affecting LIBOR Rate Availability. If with respect
to any Interest Period the Agent or any Lender (after consultation with Agent)
shall determine that, by reason of circumstances affecting the foreign exchange
and interbank markets generally, deposits in Eurodollars in the applicable
amounts are not being quoted via Telerate Page 3750 or offered to the Agent or
such Lender for such Interest Period, then the Agent shall forthwith give notice
thereof to the Borrowers. Thereafter, until the Agent notifies the Borrowers
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans and the right of the Borrowers to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrowers
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan, together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

          (b)   Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) of any such Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the Agent and
the Agent shall promptly give notice to the Borrowers and the other Lenders.
Thereafter, until the Agent notifies the Borrowers that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrowers to convert any Loan or continue any Loan as a LIBOR
Rate Loan shall be suspended and thereafter the Borrowers may select only Base
Rate Loans hereunder, and (ii) if any of the Lenders may not lawfully continue
to maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period. Lenders shall determine the applicability of, and the amount due under,
this Section 4.8(b) consistent with the manner in which they apply similar
provisions and calculate similar amounts payable to them by other borrowers
having in their credit agreements provisions comparable to this Section 4.8(b),
and, if requested by the Borrowers, a certificate of any such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrowers through the Agent and any such
certificate shall be conclusively presumed to be correct save for manifest
error.

          (c)   Increased Costs. If, after the date hereof, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Authority, central
bank or comparable agency:

                (i)  shall subject any of the Lenders (or any of their
respective Lending Offices) to any tax, duty or other charge with respect to any
Loan, Note, Letter of Credit or Application or shall change the basis of
taxation of payments to any of the Lenders (or any of their respective Lending
Offices) of the principal of or interest on any Loan, Note, Letter of Credit or
Application or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Lending Offices imposed by the jurisdiction
in which such Lender is organized or is or should be qualified to do business or
such Lending Office is located); or

                (ii)  shall impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance or capital or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any of the Lenders (or any of their respective Lending Offices) or
shall impose on any of the Lenders (or any of their respective Lending Offices)
or the foreign exchange and interbank markets any other condition affecting any
LIBOR Rate Loan; and the result of any of the foregoing is to increase the costs
to any of the Lenders of maintaining any LIBOR Rate Loan or issuing or
participating in Letters of Credit or to reduce the yield or amount of any sum
received or receivable by any of the Lenders under this Agreement or under the
Notes in respect of a LIBOR Rate Loan or Letter of Credit or Application, then
such Lender shall promptly notify the Agent, and the Agent shall promptly notify
the Borrowers of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Agent, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or Lenders for
such increased cost or reduction. The Agent will promptly notify the Borrowers
of any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 4.8(c); provided, that the Agent shall
incur no liability whatsoever to the Lenders or the Borrowers in the event it
fails to do so. If requested by the Borrowers, a certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrowers through the Agent and
any such certificate shall be conclusively presumed to be correct save for
manifest error. The amount of such compensation shall be determined, by the
applicable Lender, based upon the assumption that such Lender funded its
Commitment Percentage of the LIBOR Rate Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical in its sole discretion. Lenders shall determine the
applicability of, and the amount due under, this Section 4.8 consistent with the
manner in which they apply similar provisions and calculate similar amounts
payable to them by other borrowers having in their credit agreements provisions
comparable to this Section 4.8.

           Section 4.9  Indemnity. The Borrowers hereby indemnify each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrowers to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrowers to borrow on a
date specified therefor in a Notice of Borrowing or Notice of
Continuation/Conversion or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrowers through the Agent and shall be
conclusively presumed to be correct save for manifest error. Lenders shall
determine the applicability of, and the amount due under, this Section 4.9
consistent with the manner in which they apply similar provisions and calculate
similar amounts payable to them by other borrowers having in their credit
agreements provisions comparable to this Section 4.9.

           Section 4.10  Capital Requirements. If either (a) the introduction
of, or any change in, or in the interpretation of, any Applicable Law or (b)
compliance with any guideline or request from any central bank or comparable
agency or other Governmental Authority (whether or not having the force of law),
has or would have the effect of reducing the rate of return on the capital of,
or has affected or would affect the amount of capital required to be maintained
by, any Lender or any corporation controlling such Lender as a consequence of,
or with reference to the Commitments and other commitments of this type, below
the rate which the Lender or such other corporation could have achieved but for
such introduction, change or compliance, then within five (5) Business Days
after written demand by any such Lender, the Borrowers shall pay to such Lender
from time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or other corporation for such reduction. Lenders shall
determine the applicability of, and the amount due under, this Section 4.10
consistent with the manner in which they apply similar provisions and calculate
similar amounts payable to them by other borrowers having in their credit
agreements provisions comparable to this Section 4.10, and, if requested by the
Borrowers, a certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrowers through the Agent and any such certificate shall be conclusively
presumed to be correct save for manifest error.

           Section 4.11  Taxes.

          (a)   Payments Free and Clear. Any and all payments by the Borrowers
hereunder or under any Note or Letter of Credit shall be made free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholding, and all liabilities with respect thereto,
excluding, (i) in the case of each Lender and the Agent, income and franchise
taxes imposed by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or is or should be qualified to do
business or any political subdivision thereof (excluding taxes imposed on the
basis of net income) and (ii) in the case of each Lender, income and franchise
taxes imposed by the jurisdiction of such Lender’s Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrowers shall be required by law or applicable treaty to
deduct and withhold any Taxes from or in respect of any sum payable hereunder or
under any Note or Letter of Credit to any Lender or the Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions and withholdings (including, without limitation, deductions and
withholdings applicable to additional sums payable under this Section 4.11) such
Lender or the Agent (as the case may be) receives an amount equal to the amount
such party would have received had no such deductions been made, (B) the
Borrowers shall make such deductions and withholdings, (C) the Borrowers shall
pay the full amount deducted and withheld to the relevant taxing authority or
other authority in accordance with Applicable Law, and (D) the Borrowers shall
deliver to the Agent evidence of such payment to the relevant taxing authority
or other authority in the manner provided in Section 4.11(d) hereof.

          (b)   Stamp and Other Taxes. In addition, the Borrowers shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents, or the perfection of any
rights or security interest in respect thereto (hereinafter referred to as
“Other Taxes”).

          (c)   Indemnity. The Borrowers shall indemnify each Lender and the
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.11) paid by such Lender or the Agent (as the case
may be) and any liability (including, without limitation, penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. Such indemnification
shall be made within thirty (30) days from the date such Lender or the Agent (as
the case may be) makes written demand therefor. If requested by the Borrowers, a
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrowers through the Agent and any such certificate shall be conclusively
presumed to be correct save for manifest error.

          (d)   Evidence of Payment. Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Borrowers shall furnish to the Agent,
at its address referred to in Section 14.1 hereof, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
satisfactory to the Agent.

          (e)   Delivery of Tax Forms. Each Lender organized under the laws of a
jurisdiction other than the United States or any state thereof shall deliver to
the Borrowers, with a copy to the Agent, on the Closing Date or concurrently
with the delivery of the relevant Assignment and Acceptance, as applicable, (i)
two United States Internal Revenue Service Forms W-8ECI or Forms W-8BEN, as
applicable (or successor forms), properly completed and certifying in each case
that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
taxes. Each such Lender further agrees to deliver to the Borrowers, with a copy
to the Agent, a Form W-8ECI or W-8BEN and Form W-8 or W-9, or successor
applicable forms or manner of certification, as the case may be, on or before
the date that any such form expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrowers, certifying in the case of a Form W-8ECI or W-8BEN that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Lender notifies the Borrowers and
the Agent that it is not entitled to receive payments without deduction or
withholding of United States federal income taxes) and, in the case of a Form
W-8 or W-9, establishing an exemption from United States backup withholding tax.

          (f)   Survival. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of each
Borrower contained in this Section 4.11 shall survive the payment in full of the
Obligations and the termination of the Commitments.

           Section 4.12  Replacement of Lenders.

          Each Lender hereby severally agrees that if any Lender (an “Affected
Lender”) (i) makes demand upon the Borrowers for (or if the Borrowers are
otherwise required to pay) amounts pursuant to Sections 4.8, 4.10 or 4.11 and
the payment of such additional amounts are, and are likely to continue to be,
materially more onerous in the reasonable judgment of the Borrowers than payment
of such amounts with respect to the other Lenders, or (ii) does not consent (or
fails to respond) to an amendment, modification or waiver to any provision of
this Agreement or any other Loan Document requested by the Borrowers and
approved by the Required Lenders, the Borrowers may, within 30 days of (x)
receipt by the Borrowers of such demand or notice (or the occurrence of such
other event causing the Borrowers to be required to pay such compensation) or
(y) approval of such amendment, modification or waiver, give notice in writing
to the Agent and such Affected Lender of its intention to replace such Affected
Lender with the Eligible Assignee designated in such notice. Within 30 days of
its receipt of such notice, such Affected Lender shall, subject to the payment
of any amounts due pursuant to Section 4.9 by the Borrowers, assign, in
accordance with Section 14.10, its Commitment, Loans, Notes, and other rights
and obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) to such designated financial
institution; provided, however, that (i) such assignment shall be without
recourse, representation or warranty (except as to (x) such Affected Lender’s
then existing Commitment amount and the outstanding principal amount of Loans
held by such Affected Lender, and (y) the absence of Liens arising by, through
and under the Affected Lender) and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such designated financial institution,
(ii) the purchase price paid by such designated financial institution shall be
in the amount of such Affected Lender’s Loans and its percentage of outstanding
Reimbursement Obligations, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (including the amounts demanded
and not paid under Sections 4.8, 4.9, 4.10, and 4.11), owing to such Affected
Lender hereunder and (iii) the Borrowers shall pay to such Affected Lender and
the Agent all reasonable out-of-pocket expenses incurred by such Affected Lender
and the Agent in connection with such assignment and assumption (including the
assignment fee described in Section 14.10).


ARTICLE V
CLOSING, CONDITIONS OF CLOSING AND BORROWING

           Section 5.1  Closing. The closing shall take place at the offices of
Reed Smith LLP at 10:00 a.m. on September 9, 2005, or on such other date as the
parties hereto shall mutually agree.

           Section 5.2  Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to close this Agreement and to make the initial
Loan or issue the initial Letter of Credit is subject to the satisfaction of
each of the following conditions, including, without limitation, delivery of
each of the documents described below, all in form and substance satisfactory to
the Agent:

          (a)   Executed Loan Documents. This Agreement, the Revolving Credit
Notes and the Swing Line Note shall have each been duly authorized, executed and
delivered to the Agent by the parties thereto, shall be in full force and effect
and no default shall exist thereunder, and the Borrowers shall have delivered
original counterparts thereof to the Agent.

          (b)   Collateral Documents. The joinder executed by Agent with respect
to the Intercreditor Agreement, the joinder executed by the Agent with respect
to the Lockbox Agreement and the Custody Agreement, shall have each been duly
authorized, executed and delivered to the Agent by the parties thereto, shall be
in full force and effect and no default shall exist thereunder.

          (c)   Closing Certificates; etc.

                (i)  Certificate of the Secretary of each Borrower. The Agent
shall have received a certificate of the secretary of each Borrower certifying
as to the incumbency and genuineness of the signature of each officer of such
Borrower executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the certificate of
incorporation of such Borrower, and all amendments thereto, if any, certified as
of a recent date by the Secretary of State of the State of Delaware, (B) the
bylaws of such Borrower as in effect on the date of such certifications, and
(C) resolutions duly adopted by the Board of Directors of such Borrower
authorizing the borrowings contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents.

                (ii)  Certificates of Good Standing. The Agent shall have
received certificates as of a recent date of the good standing of each Borrower
under the laws of the State of Delaware, the State of New Jersey and the State
of New York.

                (iii)  Opinions of Counsel. The Agent shall have received
favorable opinions of counsel to the Borrowers addressed to the Agent and the
Lenders with respect to the Borrowers, the Loan Documents and such other matters
as the Lenders shall request.

                (iv)  Tax Forms. The Agent shall have received copies of the
United States Internal Revenue Service forms required by Section 4.11(e) hereof,
if any.

                (v)  Officer’s Compliance Certificate. The Agent shall have
received a completed Officer’s Compliance Certificate, as of the Closing Date,
showing, among other things, that, taking into account the Extensions of Credit
made on such date, the ratio of Funded Debt to Tangible Net Worth does not
exceed 4.0 to 1.

                (vi)  Borrowing Base Certificate. The Agent shall have received
a Borrowing Base Certificate completed as of the Closing Date.

                (vii)  Incumbency Certificates. The Agent shall have received an
authorization and incumbency certificate from the Custodian, certifying as to
its due authorization and the incumbency of its officers with regard to the
entering into, execution and delivery of the Custody Agreement.

          (d)   Collateral.

                (i)  Delivery to Filing Agent. The Agent shall have received a
copy of the Request for Application (as such term is defined in the Custody
Agreement) delivered to the Filing Agent with respect to each Pledged Chassis
identified on Schedule 2, and the Borrower shall have satisfied all delivery
requirements set forth in the Custody Agreement.

                (ii)  Filings and Recordings. Except to the extent the Filing
Agent is holding Certificates of Title for which it is under instruction to file
applications reflecting the lien of the Agent as required by this Agreement, all
filings and recordations that are necessary to perfect the security interests of
the Lenders in the Collateral shall have been received by the Agent and the
Agent shall have received evidence satisfactory to the Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens therein, including, without limitation, UCC-1 financing
statements listing each Borrower as a debtor, the Agent as secured party and
describing the Collateral.

                (iii)  Lien Searches. The Agent shall have reviewed the results
of Lien searches (including, without limitation, searches as to judgments,
pending litigation and tax matters) made against each Borrower under the
applicable UCC (or applicable judicial docket), indicating among other things
that the Collateral is free and clear of any Lien except for Permitted Liens.

                (iv)  Casualty and Liability Insurance. The Agent shall have
received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the Agent,
copies of insurance policies, evidencing customary levels of insurance (and
deductibles) covering the Collateral and the Pledged Assets, with carriers
reasonably acceptable to the Agent, and otherwise in form and substance
customary in Borrowers’ industry.

          (e)   Consents; Defaults.

                (i)  Governmental and Third Party Approvals. Each Borrower shall
have obtained all necessary approvals, authorizations and consents of any Person
and of all Governmental Authorities and courts having jurisdiction with respect
to the transactions contemplated by this Agreement and the other Loan Documents.

                (ii)  No Injunction, Etc. No action, proceeding, investigation,
regulation, legislation or litigation shall have been instituted, threatened or
proposed before any Governmental Authority to enjoin, restrain, or prohibit, or
to obtain damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Agent’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and such other Loan Documents.

                (iii)  No Event of Default. No Default or Event of Default shall
have occurred and be continuing.

                (iv)  No Materially Adverse Effect. No Materially Adverse Effect
shall have occurred and be continuing since December 31, 2004 and no material
disruption or material adverse change in the financial or capital markets has
occurred that would have a material adverse effect on the market for loan
syndications.

          (f)   Financial Matters.

                (i)  Financial Condition Certificate. Interpool shall have
delivered to the Agent a certificate, in form and substance satisfactory to the
Agent, and certified as accurate by a Responsible Officer, that (A) each
Borrower is Solvent, (B) each Borrower’s payables are current and not past due,
and (C) attached thereto are the five year financial projections previously
delivered to the Agent representing the good faith opinions of the Borrowers and
senior management thereof as to the projected results contained therein.

                (ii)  Payment at Closing. The Borrowers shall have paid the fees
set forth or referenced in Section 4.3 hereof and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, legal fees and
expenses) to the Agent and Lenders, and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including, without limitation, all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

          (g)   Miscellaneous.

                (i)  Notice of Borrowing. The Agent shall have received a Notice
of Borrowing from the Borrowers in accordance with Section 2.2(a) hereof, and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.

                (ii)  Proceedings and Documents. All opinions, certificates and
other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Lenders. The Lenders shall have received copies of all other instruments and
other evidence as the Lender may reasonably request, in form and substance
satisfactory to the Lenders, with respect to the transactions contemplated by
this Agreement and the taking of all actions in connection therewith.

                (iii)  Existing Facility. The Existing Facility shall be repaid
in full and terminated. The Agent shall have received pay-off letters in form
and substance satisfactory to it evidencing such repayment, termination,
reconveyance and release, together with UCC-3 financing statements and other
evidence reasonably satisfactory to the Agent evidencing the release of any
security interest or lien in the Pledged Assets.

                (iv)  Due Diligence and Other Documents. The Borrowers shall
have delivered to the Agent such other documents, certificates and opinions as
the Agent may reasonably request.

           Section 5.3  Conditions to All Extensions of Credit. The obligations
of the Lenders to make any Extensions of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing or issue date,
as applicable:

          (a)   Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII hereof shall be true and
correct on and as of such borrowing or issuance date with the same effect as if
made on and as of such date; except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date.

          (b)   No Existing Default or Materially Adverse Effect. No Default,
Event of Default or Materially Adverse Effect shall have occurred and be
continuing hereunder (i) on the borrowing date with respect to such Loan or
after giving effect to the Loans to be made on such date or (ii) or the issue
date with respect to such Letter of Credit or after giving affect to such
Letters of Credit on such date.

          (c)   Officer’s Compliance Certificate; Borrowing Base Certificate;
Additional Documents. The Agent shall have received the Officer’s Compliance
Certificate and Borrowing Base Certificate most recently required under Sections
8.2(a) and (b), and each additional document, instrument, legal opinion or other
item of information reasonably requested by it.

          (d)   Delivery to Filing Agent. The Agent shall have received a copy
of the Request for Application (as such term is defined in the Custody
Agreement) delivered to the Filing Agent with respect to each Pledged Chassis
identified on Schedule 2, and the Borrower shall have satisfied all delivery
requirements set forth in the Custody Agreement.

          (e)   Conditions. Each borrowing by the Borrowers or request for the
issuance of a Letter of Credit shall constitute a representation and warranty by
the Borrowers as of the date of such Loan or issuance of such Letter of Credit
that the conditions of this Section 5.3 hereof have been satisfied.


ARTICLE VI
COLLATERAL

           Section 6.1  Grant of Security Interest. Each Borrower hereby
pledges, assigns, conveys, mortgages, transfers and grants to the Agent a
continuing security interest in and to any and all of the Pledged Assets,
whether now existing or hereafter acquired or created, whether owned
beneficially or of record and whether owned individually, jointly or otherwise,
together with the products and proceeds thereof, all collections, payments and
other distributions and realizations with respect thereto, any and all other
rights, powers, privileges, remedies and interests of the Borrowers therein;
thereto or thereunder, and any and all renewals, substitutions, modifications
and extensions of any and all of the items set forth above (the foregoing items
will be referred to collectively as the “Collateral”), as security for the
timely and full payment and satisfaction of the Obligations as and when due.
However, items released in writing by the Agent from time to time from the Lien
of this Agreement and the other Loan Documents shall no longer be considered to
be “Collateral” hereunder.

           Section 6.2  Collateral Documentation.

           (a)   The Borrowers shall have delivered to the Custodian the
Certificates of Title to the Pledged Chassis, which shall be delivered with this
Agreement if currently existing or shall be delivered promptly as hereafter
received, acquired or created, pursuant to the terms of this Agreement and the
Custody Agreement. The Agent in its sole and absolute discretion may at any time
after the occurrence and during the continuance of an Event of Default, transfer
or register any of the Collateral into the name of the Agent or its nominee(s)
without any notice to any Borrower. In addition to the foregoing, the Borrowers
shall deliver to the Agent or its designee such other assignments, pledges,
deeds, mortgages, financing statements, attornments, estoppels, waivers,
consents, recognitions, bailments, legal opinions and other instruments,
documents and agreements as the Agent from time to time may request to further
evidence, confirm, effect or perfect any mortgage or other security interest
granted or required to be granted under this Agreement or any other Loan
Document, each in such form and substance as may be acceptable to the Agent.

          (b)   Each Borrower hereby irrevocably authorizes the Agent in its
sole and absolute discretion: (i) to file without the signature of any Borrower
any and all financing statements, modifications and continuations in respect of
the Collateral and the transactions contemplated by this Agreement and the other
Loan Documents; (ii) to sign any such statement, modification or continuation on
behalf of any Borrower if the Agent deems such signature necessary or desirable
under Applicable Law; and (iii) to file a carbon, photographic or other
reproduction of any financing statement or modification if the Agent deems such
filing necessary or desirable under Applicable Law; provided that so long as no
Event of Default is then continuing, the Agent shall accord the Borrowers an
opportunity to review any proposed financing statement or modification (but not
continuation); and provided further that the failure to send any such copy for
review shall not affect the validity or enforceability of any such filing by the
Agent. The Borrowers shall promptly reimburse the Agent for all costs and
expenses incurred in connection with the preparation and filing of any such
document. The Agent shall send a copy of any such filing to the Borrowers;
provided, however, that the failure to send that copy shall not affect the
validity or enforceability of any such filing. The Agent shall not be liable for
any mistake in or failure to file any financing statement, modification or
continuation. The Borrowers agree to file the financing statements being
delivered pursuant to Section 5.1(d) hereof and to provide, not later than
September 30, 2005, the Agent with a “bring-down” lien search evidencing the
filing of such financing statements and any other filings made against the
Borrowers since August 1, 2005.

          (c)   Prior to receipt by the Custodian, each Certificate of Title
(or, as to any Pledged Chassis purchased directly from the manufacturer or
another seller, the necessary purchase documentation) shall be delivered to a
Filing Agent with instruction to the Filing Agent to promptly apply for a
revised (or new) Certificate of Title evidencing a Borrower as the sole owner
and the Agent as the sole secured party, and providing an address for the
Custodian to which such issued Certificate of Title shall be delivered.

          (d)   The Borrowers hereby covenant that Interpool and its
Subsidiaries will duly perform all their obligations under the Lockbox Agreement
and the Intercreditor Agreement and the Borrowers will direct all Lessees to
make all Lease Payments to the “Lockbox” and the “Lockbox Account” (as such
terms are defined in the Lockbox Agreement).

          (e)   The Agent and each Lender acknowledge and agree that the Agent
shall not exercise any rights it may have with respect to the Intercreditor
Agreement or the Lockbox Agreement, including, without limitation, any right to
direct the proceeds of the Pledged Assets or to modify the account into which
proceeds of the Pledged Assets are deposited, unless and until an Event of
Default under this Agreement shall have occurred and be continuing.

           Section 6.3  Performance by the Agent. In the event the Borrowers
fail to pay or otherwise perform or satisfy any of their obligations to others
or under or in respect of any of the Collateral as required by this Agreement or
any other Loan Document, the Agent shall have the right in its sole and absolute
discretion (but shall be under no duty or obligation) to make any such payment
or cause the performance or satisfaction of any other such obligation, including
(without limitation) the payment of any tax, claim or insurance premium, the
maintenance or defense of any part of the Collateral or the purchase or
discharge of any Lien on any part of the Collateral. The Agent will endeavor to
give the Borrowers prior notice (which may be by telephone or telecopy) of any
such payment or action; provided, however, that the failure to give such notice
shall not affect the validity of the payment or action or the reimbursement
obligations of the Borrowers with respect thereto. The Borrowers shall pay or
reimburse on demand any and all amounts advanced or expenses incurred by the
Agent or its designee under this Section, which shall constitute additional
Loans under (and secured by) this Agreement and shall bear interest at the rate
applicable to the Loans. No payment made or action taken by the Agent or its
designee shall be deemed or construed to be a waiver, cure or satisfaction of
the underlying default, which default shall be deemed to be continuing until
such time (if ever) as the Borrowers have, prior to the Revolving Credit
Termination Date, (i) resumed the payment, performance and satisfaction required
by this Agreement and the other Loan Documents and (ii) repaid all Loans
advanced for such payments and actions, together with interest thereon, and paid
all others to whom the Agent has requested direct payment respecting such
payments and actions.

           Section 6.4  Litigation Respecting Collateral.

          (a)   In the event that any action, suit or other proceeding (whether
or not purportedly on behalf of the Borrowers) at law, in equity, in arbitration
or before any other Governmental Authority involving or affecting the Collateral
which could reasonably be expected to result in a Materially Adverse Effect (a
“Proceeding”) is contemplated by the Borrowers or is otherwise commenced by or
against any party hereto, the Borrowers shall give the Agent immediate notice
thereof. Within twenty (20) Business Days after its receipt of such notice, the
Agent shall notify the Borrowers that either (i) the Agent will join in the
Proceeding, (ii) a specified designee of the Agent will join in the Proceeding,
or (iii) the Borrowers may prosecute the Proceeding without the participation of
the Agent or its designee, which Proceeding in any event shall be conducted in
accordance with the provisions of subsection (b) of this Section. In the event
the Agent fails to respond to such notice of the Proceeding within that period,
the Agent shall be deemed to have elected alternative (iii) above, without,
however, waiving any other right, power, privilege, remedy or interest of the
Agent under this Agreement, the other Loan Documents and Applicable Law.

          (b)   If the Borrowers elect to commence a Proceeding or a Proceeding
has otherwise commenced by or against any party hereto, the Borrowers shall
cause the same to be prosecuted (A) in such a manner that all the rights of the
Agent are preserved and protected to the fullest extent reasonably possible and
(B) with counsel to the Borrowers that is acceptable to and represents both the
Borrowers and the Agent. Subject to compliance by the Borrowers with the
foregoing, (x) the Agent (if named as a party by someone other than the
Borrowers) shall join in the Proceeding and take any other action reasonably
requested by counsel to the Borrowers to facilitate the prosecution thereof, all
at the sole cost and expense of the Borrowers, and (y) the Proceeding may be
prosecuted by the Borrowers in such manner as the Borrowers and their counsel
reasonably deem appropriate. In any event, if the Agent determines at any time
during the pendency of a Proceeding (after consultation with counsel to the
Agent) that the interests of the Agent are at variance with the interests of the
Borrowers, the Agent may appoint its own counsel (at the expense of the
Borrowers) to represent the Agent in the Proceeding, and the Borrowers and their
counsel shall cooperate with the Agent and its counsel to the fullest extent
possible in that Proceeding.

           Section 6.5  Power of Attorney. With respect to the various assets
and properties included or required to be included in the Collateral hereunder,
the Borrowers hereby irrevocably make, constitute and appoint the Agent and the
Agent ‘s executive officers (Vice President or above), and each of them, with
full power of substitution, as the true and lawful attorney-in-fact of the
Borrowers, with full power and authority from time to time in the name, place
and stead of the Borrowers to: (a) take possession of and execute or endorse (to
the Agent or otherwise) any one or more contracts, mortgages, deeds, pledges,
assignments, instruments and other documents, and any one or more notes, checks,
drafts, bills of exchange, money orders or other documents received in payment
for or on account of those assets and properties; (b) receive, open and dispose
of all mail and other deliveries to the Borrowers respecting the Collateral and
request postal authorities and others to change the delivery address(es) for the
Borrowers to such address(es) as the Agent may deem necessary or desirable; (c)
demand, collect and receive any monies due on account of those assets and
properties and give receipts and acquittances in connection therewith; (d)
negotiate and compromise any claim, and commence, prosecute, defend, settle or
withdraw any claims, suits or proceedings, pertaining to or arising out of those
assets and properties; (e) pay any Indebtedness or other liability or perform
any other obligation required to be paid or performed under this Agreement or
any other Loan Document by the Borrowers or any other person (other than the
Agent); (f) prepare and execute on behalf of the Borrowers any mortgage,
financing statement or other evidence of a security interest contemplated by
this Agreement, or any modification, refiling, continuation or extension
thereof, (g) take any other action contemplated by this Agreement or any other
Loan Document; and (h) sign, execute, acknowledge, swear to, verify, deliver,
file, record and publish any one or more of the foregoing; provided, however,
that the above-named attorneys-in-fact may exercise the powers set forth in
subsections (a), (b), (c), (d), (e) and (g) of this Section only following the
occurrence and during the continuance of an Event of Default, whether or not any
reference to this Power of Attorney is made in that notice, and without regard
to whether any other action has been taken by the Agent under this Agreement or
any other Loan Document. This Power of Attorney is hereby declared to be
irrevocable, with full power of substitution and coupled with an interest. This
Power of Attorney shall survive the dissolution, reorganization or bankruptcy of
the Borrowers and shall extend to and be binding upon the successors, assigns,
heirs and legal representatives of the Borrowers. This Power of Attorney may be
exercised (i) by any one of the above-named attorneys-in-fact, or by any
substitute designated by any of those attorneys-in-fact, and (ii) by signing for
the Borrowers individually on any document or instrument or by listing two or
more of the persons, including the Borrowers, for whom any document or
instrument is being signed and signing once, with a single signature by the
attorney-in-fact or substitute being effective to exercise the Powers of
Attorney of all persons so listed. A facsimile signature shall be effective if
so affixed. The Agent shall not be liable for any failure to collect or enforce
the payment of any of those assets and properties.

           Section 6.6  Certain Acknowledgments and Waivers by the Borrowers.

          (a)   The Borrowers acknowledge and agree that the rights, powers,
privileges, remedies and interests granted to or conferred upon the Agent in
respect of any of the Collateral by this Agreement, the other Loan Documents and
Applicable Law are purely discretionary and shall not, and shall not be deemed
or construed to, impose upon the Agent any duty or other obligation (A) to sell,
foreclose or otherwise realize upon any of the Collateral, (B) to protect or
preserve any of the Collateral, (C) to perform or satisfy any obligation under
or respecting any of the Collateral or the Borrowers, (D) to mitigate or
otherwise reduce any damage or other loss, or (E) to otherwise exercise or
enforce any such right, power, privilege, remedy or interest. Any sale,
foreclosure or other realization upon any of the Collateral, or any other
exercise or enforcement of any such right, power, privilege, remedy or interest,
if undertaken by the Agent in its sole and absolute discretion, may be delayed,
discontinued or otherwise not pursued or exhausted for any reason whatsoever
(whether intentionally or otherwise). Without limiting the generality of the
foregoing, the Borrowers hereby expressly waive each and every claim or defense,
and agree that they will not assert or pursue (by action, suit, counterclaim or
otherwise) any claim or defense, respecting (i) any settlement or compromise
with any obligor or other third party under any Lease or Related Asset included
in the Collateral, irrespective of any reduction in the potential proceeds
therefrom, (ii) the selection or order of disposition of any Collateral (which
may be at random or in any order(s) the Agent may select in its sole and
absolute discretion), (iii) any private sale of any Collateral, whether or not
any public market exists, (iv) the choice or timing of any sale date (which the
Agent may select in its sole and absolute discretion), irrespective of whether
greater sale proceeds would be realizable on a different sale date, (v) the
adequacy of the sale price of any Collateral, (vi) any insufficiency of the
proceeds to fully satisfy the Obligations, (vii) any sale of Collateral to the
first person to receive an offer or make a bid, (viii) the selection of any
purchaser of any Collateral, or (ix) any default by any purchaser of any
Collateral. Neither the Agent nor any of its representatives shall incur any
liability in connection with any sale of or other action taken respecting any
Collateral in accordance with the provisions of this Agreement, any other Loan
Document or Applicable Law (including the UCC’s requirement of commercial
reasonableness).

          (b)   The Borrowers hereby expressly waive the applicability of any
and all Applicable Law that are or may be in conflict with the terms and
provisions of this Agreement and the other Loan Documents now or at any time in
the future to the extent waiver is not limited under Applicable Law, including
(without limitation) those pertaining to notice (other than notices required by
this Agreement or any other Loan Document), appraisal, valuation, stay,
extension, moratorium, marshaling of assets, exemption and equity of redemption;
provided, however, that the preceding provision is not intended to confer upon
the Agent any right, power, privilege, remedy or interest not permissible under
Applicable Law notwithstanding the foregoing waivers nor to waive any party’s
duty of commercial reasonableness.

           Section 6.7  Partial Releases. The Agent from time to time shall
release portions of the Collateral from the liens and security interests granted
under this Agreement and the other Loan Documents qualifying for release in
accordance with the terms of Section 2.5(c), 6.8 or 11.7 hereof, shall execute
and deliver the documentation reasonably required to effect each such release
(in such form and substance as may be acceptable to the Agent), and shall return
the applicable instruments and other documents to the Borrowers or their
designee, in each case subject to receipt of evidence and documentation in such
form and substance as may be acceptable to the Agent that those terms and
conditions have been satisfied; provided that no Event of Default or Default
then exists or could result therefrom. Any and all actions under this Section
shall be without any recourse to or representation or warranty by the Agent and
shall be at the sole cost and expense of the Borrowers.

           Section 6.8  Substitution of Collateral.

          So long as no Event of Default has occurred and is continuing,
Interpool may pledge Chassis, together with their Related Assets, to the Agent
in exchange for Chassis, together with their Related Assets, then allocated to
the Collateral, if:

          (a)   As of the related Substitution Date, the Chassis then being
transferred have an aggregate (i) Net Book Value, for any Eligible Chassis, and
(ii) Finance Lease Value, for any Eligible Lease, as applicable, that is equal
to or greater than the aggregate (x) Net Book Value, for any Chassis not subject
to a Finance Lease, and (y) Finance Lease Value, for any Chassis subject to a
Finance Lease, of the Chassis and Related Assets being replaced;

          (b)   as of the related Substitution Date for any Chassis, either (i)
such Chassis then being transferred satisfies the definition of Eligible Chassis
or (ii) the Lease related to such Chassis satisfies the definition of Eligible
Lease, as applicable;

          (c)   no Event of Loss has occurred with respect to any Chassis then
being transferred and no Lease related to any such Chassis is a Defaulted Lease;

          (d)   no Chassis, Leases or any Related Assets, then being pledged to
the Agent were subject to (i) any adverse selection procedures by any Borrower
in selecting such Chassis, Leases or other Related Assets or (ii) at the time of
such transfer, any Lien other than a Permitted Lien; and

          (e)   immediately upon such substitution, the Agent, for the benefit
of the Lenders, shall have a perfected, first priority Lien on such Chassis,
Leases and, to the extent in which a security interest can be perfected under
Article 9 of the UCC, Related Assets.

           Section 6.9  Termination of Security Interests. The security
interests granted to the Agent hereunder shall terminate when all Commitments
hereunder have been terminated and all of the Obligations have been indefeasibly
paid and satisfied in full. Upon such complete payment and satisfaction: the
Agent shall reassign, release and/or deliver to the Borrowers all Collateral
then held by or at the direction of the Agent under the Loan Documents; and, if
requested by the Borrowers, the Agent shall deliver to the Borrowers for filing
in each office in which any financing statement, mortgage, or lease, or
assignment thereof, relating to the Collateral, or any part thereof, shall have
been filed, a termination statement under the UCC or an appropriate
satisfaction, release, reconveyance or reassignment releasing the Agent’s
interest therein, and any other instrument or document that the Borrowers deem
reasonably necessary to evidence the termination of the Agent’s security
interest; each in such form and substance as may be acceptable to the Agent. Any
and all actions under this Section shall be without any recourse to or
representation or warranty by the Agent and shall be at the sole cost and
expense of the Borrowers.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES

          Each Borrower represents and warrants to the Agent and each of the
Lenders that as of the Closing Date and each date of each Extension of Credit:

           Section 7.1  Corporate Existence and Good Standing, Etc.

          (a)   It and its respective Subsidiaries are Corporations validly
organized and existing and in good standing under the laws of the jurisdictions
in which they are organized, and each has the requisite organizational power to
own its property and conduct its business as presently conducted by it; and

          (b)   In all jurisdictions where a Borrower or any of such Borrower’s
Subsidiaries are required to be qualified to do business such Borrower and each
such Subsidiary is either so qualified or such qualification can readily be
obtained without substantial penalty; and the failure, individually or in the
aggregate, to qualify in jurisdictions where such Borrower or any of such
Borrower’s Subsidiaries have not done so could not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect.

           Section 7.2 Corporate Power; Consents; Absence of Conflict with Other
Agreements, Etc.

          (a)   The execution, delivery and performance of the Loan Documents by
each Borrower and the borrowings and transactions contemplated hereby and
thereby:

                (i)  are within their respective organization powers and have
been duly authorized by all necessary organization action;

                (ii)  do not require any approval or consent of, or filing with,
any governmental agency or authority, and do not and will not contravene any
provision of Applicable Law or the terms of their respective charter documents
or bylaws or any amendment thereof; and

                (iii)  will not conflict with or result in any material breach
or contravention of or default under, or the creation of any Lien under, any
indenture, agreement, lease, instrument or undertaking to which any Borrower is
a party or by which any of them or any of their properties are bound.

          (b)   Each of the Loan Documents executed by a Borrower is, and will
be, a valid and legally binding obligation of such Borrower, enforceable in
accordance with their respective terms.

          (c)   This Agreement and the other Loan Documents have been duly
executed and delivered by each Borrower thereto.

           Section 7.3  Title to Properties. Interpool and each of its
Subsidiaries own all of their respective assets reflected as such in Interpool’s
Consolidated balance sheet as at December 31, 2004. Each Borrower is Solvent and
will not be rendered insolvent as a result of the transactions contemplated
hereby or referred to herein.

           Section 7.4  Financial Statements. The Agent and the Lenders have
been furnished with (a) Interpool’s audited Consolidated balance sheet as of
December 31, 2004, and its audited Consolidated statements of income, retained
earnings and cash flows for the Fiscal Year then ended, and related footnotes,
and (b) Interpool’s unaudited Consolidated balance sheets as of June 30, 2005,
and unaudited Consolidated statements of income, retained earnings and cash
flows for the fiscal quarter then ended. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods specified and present fairly the financial position of Interpool and its
Subsidiaries as of such date and the results of their respective operations for
the year then ended. There are no liabilities, contingent or otherwise, known to
any Borrower, not disclosed in such financial statements or footnotes that
involve a material amount.

           Section 7.5  No Material Changes, Etc. There have occurred no changes
in the condition (financial or otherwise), operations, assets, income, or
business of Interpool and its Subsidiaries as shown on or reflected in
Interpool’s Consolidated balance sheets as of December 31, 2004 and as of June
30, 2005, or Interpool’s Consolidated statements of income and cash flows for
the Fiscal Year and fiscal quarter then ended, the effect of which, individually
or in the aggregate, could reasonably be expected to have a Materially Adverse
Effect on Interpool and its Subsidiaries taken as a whole.

           Section 7.6  Litigation. There are no actions, suits, proceedings or
investigations of any kind pending or, to its knowledge, threatened, against
Interpool or any of its Subsidiaries before any court, tribunal or
administrative agency or board which, if determined adversely, individually or
in the aggregate, could reasonably be expected to have a Materially Adverse
Effect, or materially impair their ability to carry on their businesses
substantially as now conducted, or result in any substantial liability not
adequately covered by insurance, or which question the validity of this
Agreement or any other Loan Document or any action taken or to be taken pursuant
hereto or thereto.

           Section 7.7  No Materially Adverse Contracts, Etc. Neither Interpool
nor any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which,
individually or in the aggregate, in the judgment of its officers, could
reasonably be expected to have a Materially Adverse Effect.

           Section 7.8  Compliance with Other Instruments Laws, Etc. Neither
Interpool nor any of its Subsidiaries are violating any provision of their
respective charter documents or bylaws or any agreement or instrument by which
they or any of their properties may be bound or any decree, order, judgment, or,
to the knowledge of their officers, any statute, license, rule or regulation, in
a manner which, individually or in the aggregate, could result in the imposition
of substantial penalties or could reasonably be expected to have a Materially
Adverse Effect.

           Section 7.9  Tax Status. Except to the extent expressly disclosed on
Interpool’s 10-K filed in connection with its Fiscal Year ended December 31,
2004, Interpool and its Subsidiaries (a) made or filed all tax returns, reports
and declarations required by any jurisdiction to which any of them are subject,
(b) paid all taxes and other governmental assessments and charges that are
material in amount and required to be paid, except those being contested in good
faith, by appropriate proceedings diligently pursued, and (c) set aside on their
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due from
Interpool or any of its Subsidiaries by the taxing authority of any
jurisdiction, and the officers of the Borrowers know of no basis for any such
claim.

           Section 7.10  Compliance with ERISA. Interpool and each of its
Subsidiaries and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
applicable provision of ERISA and the Code, and have not incurred any liability
to the PBGC or a Plan under Title IV of ERISA; and no “prohibited transaction”
or “reportable event” (as such terms are defined in ERISA) has occurred with
respect to any Plan which could reasonably be expected to result in material
liability for excise taxes.

           Section 7.11  Environmental Matters.

          (a)   Interpool and each of its Subsidiaries have obtained all
material permits, licenses and other authorizations which are required under all
Environmental Laws, except to the extent failure to have any such permit,
license or authorization, individually or in the aggregate, could not reasonably
be expected to result in a Materially Adverse Effect. Interpool and each of its
Subsidiaries are in compliance in all material respects with the terms and
conditions of all such permits, licenses and authorizations, and are also in
compliance in all material respects with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Materially Adverse Effect on the business, financial condition or
operations of Interpool and its Subsidiaries.

          (b)   No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
knowledge of any Borrower, threatened by any governmental or other entity with
respect to any alleged failure by Interpool or any of its Subsidiaries to have
any permit, license or authorization required in connection with the conduct of
its business or with respect to any Environmental Laws, including Environmental
Laws relating to the generation, treatment, storage, recycling, transportation,
disposal or release of any Hazardous Materials.

          (c)   To the best of each Borrower’s knowledge, no material oral or
written notification of a release of a Hazardous Material has been filed by or
on behalf of Interpool or any of its Subsidiaries and no property now or
previously owned, leased or used by Interpool or any of its Subsidiaries is
listed or proposed for listing on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or on any similar state list of sites requiring investigation or
clean-up.

          (d)   To the best of each Borrower’s knowledge, there are no Liens or
encumbrances arising under or pursuant to any Environmental Laws on any of the
real property or properties owned, leased or used by Interpool or any of its
Subsidiaries other than Liens, if any, that do not materially detract from the
value of the property or materially impair the use thereof in the operation of
the business of Interpool and its Subsidiaries or have a Materially Adverse
Effect and no governmental actions have been taken or are in process which could
subject any of such properties to such Liens or encumbrances or, as a result of
which Interpool or any of its Subsidiaries would be required to place any notice
or restriction relating to the presence of Hazardous Materials at any property
owned by it in any deed to such property.

          (e)   None of Interpool, any of its Subsidiaries, or, to the best
knowledge of Interpool and each of its Subsidiaries, any previous owner, tenant,
occupant or user of any property owned, leased or used by Interpool or any of
its Subsidiaries has (i) engaged in or permitted any operations or activities
upon or any use or occupancy of such property, or any portion thereof, for the
purpose of or in any way involving the handling, manufacture, treatment,
storage, use, generation, release, discharge, refining, dumping or disposal
(whether legal or illegal, accidental or intentional) of any Hazardous Materials
on, under, in or about such property, except to the extent commonly used in
day-to-day operations of such property and in such case only in compliance with
all Environmental Laws, or (ii) transported any Hazardous Materials to, from or
across such property except to the extent commonly used in day-to-day operations
of such property and, in such case, in compliance in all material respects with,
all Environmental Laws; nor to the best knowledge of Interpool and each of its
Subsidiaries have any Hazardous Materials migrated from other properties upon,
about or beneath such property, nor, to the best knowledge of Interpool and each
of its Subsidiaries, are any Hazardous Materials presently constructed,
deposited, stored or otherwise located on, under, in or about such property
except to the extent commonly used in day-to-day operations of such property
and, in such case, in compliance in all material respects with, all
Environmental Laws.

           Section 7.12  No Default.

          (a)   No Default or Event of Default has occurred and is continuing
under this Agreement or any other Loan Document.

          (b)   Neither Interpool nor any of its Subsidiaries are in default
under any Indebtedness which default could reasonably be expected to result in
an Event of Default under Section 12.1(g) or (h).

           Section 7.13  Patents, Copyrights, Permits, Trademarks, Licenses and
Leases. Interpool and each of its Subsidiaries have rights with respect to all
of their respective material patents, trademarks, permits, service marks, trade
names, copyrights and licenses, and shall have obtained assignments of all
leases, necessary for the present conduct of its business, the absence of which,
individually or in the aggregate, could reasonably be expected to result in a
Materially Adverse Effect.

           Section 7.14  Use of Proceeds. The Borrowers will use proceeds of the
Extensions of Credit made hereunder only as follows: (i) in the case of the
initial Extensions of Credit to be made on the Closing Date, to refinance the
Existing Facility, and (ii) in the case of all other Extension of Credit, for
working capital and general corporate requirements of the Borrowers and the
payment of certain fees and expenses incurred in connection with the
transactions contemplated by this Agreement. No portion of any Credit Loan is to
be used, for the “purpose of purchasing or carrying” any “margin stock” as such
terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, as amended and the Borrowers are not engaged in the
business of extending credit to others for such purpose.

           Section 7.15  Capitalization. Interpool owns 100% of the issued and
outstanding Voting Stock of Trac, free and clear of all Liens. Trac has not
issued or granted any options or rights with respect to the issuance of its
respective capital stock which is presently outstanding.

           Section 7.16  Subsidiaries. The Borrowers have no Subsidiaries that
hold title to any Chassis other than another Borrower or special purpose entity
formed by a Borrower (provided that any titling trust shall not be deemed a
Subsidiary of any Borrower).

           Section 7.17  Holding Company and Investment Company Acts. Neither
Interpool, nor any of its Subsidiaries, is a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company”, as
such terms are defined in the Public Utility Holding Company Act of 1935; nor
are any of them a “registered investment company”, or an “affiliated company” or
a “principal underwriter” of a “registered investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended.

           Section 7.18  Pension Plans. The funding by Interpool, or any of its
Subsidiaries, of any Guaranteed Pension Plan (as defined in ERISA) complies with
the minimum funding standards of Section 302 of ERISA and Section 412 of the
Code, as amended. Interpool and its Subsidiaries have made all contributions to
each Multiemployer Plan (as defined in ERISA) required pursuant to any
applicable collective bargaining agreement. No material Reportable Event (as
defined in ERISA) has occurred with respect to any Guaranteed Pension Plan;
Interpool and its Subsidiaries have not incurred any material liability as a
result of a complete or partial withdrawal, as defined in ERISA, from any
Multiemployer Plan; and no steps have been taken to terminate any Guaranteed
Pension Plan.

           Section 7.19  Disclosure. This Agreement and all certificates
furnished to the Agent and the Lenders by or on behalf of the Borrowers to the
Agent and the Lenders in connection herewith do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein and therein not misleading. There is no fact
known to Interpool or any of its Subsidiaries which, individually or in the
aggregate, has or, could reasonably be expected to have a Materially Adverse
Effect, except as has been disclosed previously to the Agent in writing.

           Section 7.20  Title to Pledged Assets. The Borrowers have good and
valid legal and beneficial title to, and are the lawful owners of, all Pledged
Assets, free and clear of all Liens whatsoever, except for Permitted Liens.

           Section 7.21  Survival of Representations and Warranties, Etc. All
statements contained in any certificate delivered by or on behalf of any
Borrower pursuant to or in connection with this Agreement or any of the Loan
Documents (including any such representation or warranty made or in connection
with any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this
Agreement shall survive, and not be waived by, the execution and delivery of
this Agreement or any other Loan Document, any investigation or inquiry by the
Agent or the Lenders, or by making any Extension of Credit under this Agreement.

           Section 7.22  Eligible Leases; Eligible Chassis. Each Lease (a)
constitutes “tangible chattel paper”, an “account” or a “general intangible”
within the meaning of the UCC and (b) if a Finance Lease, complied with the
definition of the term “Eligible Lease” on the date such Finance Lease is
pledged to the Agent hereunder. Each Chassis set forth on Schedule 2 from time
to time complied with the definition of the term “Eligible Chassis” on the date
such Chassis becomes a Pledged Asset. At the time any Additional Chassis or
Substitute Chassis are pledged to the Agent hereunder, or any Pledged Chassis is
released from the Collateral, the Borrowers shall deliver to the Agent, the
Lenders and the Custodian a revised Schedule 2 reflecting such additions,
substitutions and/or releases.

           Section 7.23  Foreign Assets Control Regulations. None of the
requesting or borrowing of any Extensions of Credit or the use of the proceeds
thereof of such will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act. Furthermore, none
of the Borrowers or their Affiliates (a) are or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engage or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person”.


ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES

           Until all the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.13 hereof, each Borrower will furnish, or cause to be
furnished, to the Agent and the Lenders at their addresses as set forth on
Schedule 1 hereto, or such other office as may be designated by in writing from
time to time:

           Section 8.1  Financial Statements and Projections.

          (a)   Quarterly Financial Statements. As soon as practicable and in
any event within sixty (60) days after the end of each of the first three (3)
fiscal quarters of each Fiscal Year, unaudited Consolidated balance sheets of
Interpool and its Consolidated Subsidiaries, as of the close of such fiscal
quarter and unaudited Consolidated statements of income, retained earnings and
cash flows for the fiscal quarter then ended and that portion of the Fiscal Year
then ended for Interpool and its Consolidated Subsidiaries, including, without
limitation, the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrowers in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of Interpool to present
fairly in all material respects the financial condition of Interpool and its
Consolidated Subsidiaries, and the results of operations of Interpool and its
Consolidated Subsidiaries, for the periods then ended, subject to normal year
end adjustments. Delivery to the Agent and Lenders of Interpool’s filed Form
10-Q for the applicable Fiscal Quarter shall satisfy the foregoing requirement.

          (b)   Annual Financial Statements. As soon as practicable and in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
audited Consolidated balance sheets of Interpool and its Consolidated
Subsidiaries, as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows of Interpool and its
Consolidated Subsidiaries, for the Fiscal Year then ended, including, without
limitation, the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by an independent certified public accounting firm acceptable to the
Agent in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the year, and
accompanied by a report thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by Interpool and its
Consolidated Subsidiaries, or with respect to accounting principles followed by
Interpool and its Consolidated Subsidiaries not in accordance with GAAP.
Delivery to the Agent of Interpool’s filed Form 10-K for the applicable Fiscal
Year shall satisfy the foregoing requirement.

          (c)   Annual Financial Plan and Projections. As soon as practicable
and in any event within thirty (30) days after the beginning of each Fiscal
Year, a financial plan and projections for Interpool for the ensuing Fiscal
Year, such plan and projections to be prepared in accordance with GAAP and to
include a projected income statement, a statement of cash flows and balance
sheet and the assumptions used to develop such projections.

           Section 8.2  Certificates.

          (a)   Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Section 8.1(a) or Section 8.1(b) hereof and
at such other times as the Agent shall reasonably request, a certificate of the
chief financial officer of Interpool in the form of Exhibit F attached hereto
(an “Officer’s Compliance Certificate”).

          (b)   Borrowing Base Certificate. Monthly, on the twentieth (20th) day
of each month, and at such other times as the Agent shall reasonably request, a
certificate of the chief financial officer or the treasurer of Interpool in the
form of Exhibit G attached hereto (a “Borrowing Base Certificate”).

           Section 8.3  Other Reports.

          (a)   Promptly upon receipt thereof, copies of all reports, if any,
submitted to any Borrower or its Boards of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management letters or reports and any management responses
thereto;

          (b)   Promptly upon their becoming available, copies of such other
financial statements and reports, if any, as any Borrower may be required to
publicly file with the Securities and Exchange Commission or any similar or
corresponding governmental commission, department or agency substituted
therefor, or any similar or corresponding governmental commission, department,
board, bureau, or agency, federal or state; and

          (c)   Such other information regarding the operations, business
affairs and financial condition of the Borrowers or the Collateral as the Agent
or any Lender may reasonably request.

           Section 8.4  Notice of Litigation and Other Matters. Prompt (but in
no event later than ten (10) days after an officer of Interpool or any of its
Subsidiaries obtain knowledge thereof) telephonic and written notice of:

          (a)   the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving Interpool or any of its
Subsidiaries or any of their respective properties, assets or businesses which
could reasonably be believed to create a potential liability or judgment in
excess of $5,000,000;

          (b)   any notice of any violation received by Interpool or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Materially Adverse Effect;

          (c)   any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against Interpool or any of its
Subsidiaries;

          (d)   any attachment, judgment, lien, levy or order exceeding
$5,000,000 that may be assessed against or threatened against Interpool or any
of its Subsidiaries;

          (e)   If and when any Borrower are required to give notice to the PBGC
of any “Reportable Event” (as defined in Section 4043 of ERISA) with respect to
any Plan that might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that any member of the Controlled Group or the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC;

          (f)   Immediately upon becoming aware of the existence of any
condition or event that constitutes an Event of Default, written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto; and

          (g)   any change in any law or regulation, including, without
limitation, changes in tax laws and regulations, which could reasonably be
expected to have (i) a material adverse impact on the ability of the Borrowers
to perform their obligations under the Loan Documents or (ii) a Materially
Adverse Effect;

          (h)   the receipt of any notice from any Governmental Authority that
Interpool or any of its Subsidiaries is disqualified, barred or suspended from
bidding on or performing any contract or proposed contract; and

          (i)   any notice of resignation, resignation or removal of any trustee
under the Intercreditor Agreement or the Lockbox Agreement.

           Section 8.5  Accuracy of Information. All written information,
reports, statements and other papers and data furnished by or on behalf of
Interpool or any of its Subsidiaries to the Agent or any Lender (other than
financial forecasts) whether pursuant to this Article VIII or any other
provision of this Agreement shall be, at the time the same is so furnished,
complete and correct in all material respects to the extent necessary to give
the Agent or any Lender complete, true and accurate knowledge of the subject
matter based on the Borrowers’ knowledge thereof.


ARTICLE IX
AFFIRMATIVE COVENANTS

          Each Borrower (except as expressly noted below) covenants and agrees
that, until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.13 hereof, the Borrowers shall, and to the extent applicable,
shall cause each of their Subsidiaries to:

           Section 9.1  Punctual Payment. Duly and punctually pay or cause to be
paid the principal and interest on the Notes and all fees and other amounts from
time to time owing hereunder, all in accordance with the terms of this Agreement
and the Notes.

           Section 9.2  Location of Office. Maintain each Borrower’s chief
executive office and principal place of business at 211 College Road East,
Princeton, New Jersey 08540, or, in either case, at such other address as the
Borrowers shall designate in a notice to the Agent at least sixty (60) days
prior to the effective date of such relocation.

           Section 9.3  Records and Accounts; Collateral Tracking System. (a)
Keep true consolidated records and books of account in which full, true and
correct entries will be made in accordance with generally accepted accounting
principles and maintain adequate accounts and reserves for all taxes (including
income taxes), all depreciation, depletion, obsolescence and amortization of its
properties, all contingencies, and all other reserves; and (b) maintain
computerized systems capable of tracking the Eligible Leases, Eligible Chassis,
Finance Lease Value and Net Book Value on a per Chassis basis, enabling the
Borrowers at all times to identify the same by owner and lender/lienholder.

           Section 9.4  Business and Corporate Existence. Keep in full force and
effect its corporate existence and all rights, licenses, leases and franchises
reasonably necessary to the conduct of its business and comply with (a) all
Applicable Laws, (b) the provisions of its charter and other organizational
documents, and (c) all agreements and instruments by which it or any of its
properties may be bound and all applicable decrees, orders and judgments, in
each case in such manner that a Materially Adverse Effect could not reasonably
be expected to result either individually or in the aggregate. Comply with all
obligations set forth in the Loan Documents to which it is a party.

           Section 9.5  Payment of Taxes. Promptly pay and discharge all lawful
taxes, assessments and governmental charges or levies imposed upon them or upon
their income or profit or upon any property, real, personal or mixed, belonging
to them, provided that neither Interpool nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge or levy if the same shall not
at the time be due and payable or can be paid thereafter without penalty or if
the validity thereof shall currently be contested in good faith by appropriate
proceedings diligently pursued and if Interpool or any such Subsidiary, as the
case may be, shall have set aside on its books reserves deemed by it adequate
with respect to such tax, assessment, charge or levy or if failure so to pay
could not reasonably be expected to have a Material Adverse Effect.

           Section 9.6  Maintenance of Pledged Assets. (i) Invoice and collect
from each Lessee all Lease Payments required to be paid by such Lessee in such
manner and to the same extent as the Borrowers do with respect to similar
contracts held for their own account; (ii) fulfill all of the obligations of the
Borrowers and any of the ongoing responsibilities (if any) of the lessor under a
Lease and exercise all rights of the Borrowers with respect to the Leases and
the Pledged Chassis; (iii) maintain with respect to each Lease and each Pledged
Chassis, and with respect to each payment by each Lessee and compliance by each
Lessee with the provisions of each Lease, complete and accurate records in such
manner and to the same extent as the Borrowers do with respect to similar
contracts and chassis held for its own account; (iv) execute, deliver, report
and file any and all tax returns with respect to sales, use, personal property
and other taxes (other than corporate income tax returns) and any and all
notices, reports, licensing applications or other required filings required to
be filed in any jurisdiction with respect to any Pledged Assets and any and all
filings required with respect to the Pledged Assets; (v) apply for and maintain
(or cause to be applied for and maintained) all licenses, permits,
registrations, authorizations and other governmental items necessary for the
Borrowers to acquire, hold and manage the Pledged Assets in each jurisdiction
where the failure to maintain such licenses, permits, registrations,
authorizations or governmental items could reasonably be expected to cause a
Materially Adverse Effect; (vi) pay or cause to be paid all applicable taxes
properly due and owing in connection with the Certificate of Title to the
Pledged Chassis (vii) enforce and negotiate the terms of any Lease in accordance
with the terms of the Servicing Standard; (viii) repossess and remarket any
Pledged Chassis in accordance with the terms of the Servicing Standard; (ix)
negotiate and maintain the insurances required by the Servicing Standard; (x)
investigate (at its own expense) the facts and circumstances surrounding each
casualty or event of loss with respect to the Pledged Chassis, collect or
arrange for payment from the appropriate Lessee or third party and process all
payment requests under the insurance policies with respect to such Pledged
Chassis; (xi) institute and prosecute claims against the manufacturers of the
Pledged Chassis as the Borrowers may consider advisable for breach of warranty,
any defect in condition, design, operation or fitness or other non-conformity
with the terms of manufacture; (xii) in connection with its performance of the
responsibilities and obligations, and exercise of rights, under a Lease as
“lessor,” minimize any abatement, reduction, recoupment, setoff, defense or
counterclaim by the related Lessee; (xiii) fully perform all obligations under
the Leases for which the nonperformance of such obligations would create a
setoff or counterclaim right by the applicable Lessee; and (xiv) maintain a
Lease File with respect to each Pledged Chassis.

           Section 9.7  Insurance.

          (a)   Require each Lessee to maintain insurance on each Chassis both
(i) as required in the related Lease and (ii) in such forms and in such amounts
as are customary in the industry, and review each such insurance policy to
ensure that it comports with the terms of such Lease, including, but not limited
to, causing the Lessee on each renewal date to name a Borrower as a loss payee
and an additional insured under such insurance policy and requiring that the
insurer under such insurance policy notify the Borrowers of any renewal,
cancellation, termination or material alteration thereunder; provided that the
Borrowers may permit a Lessee to be self-insured with regard to the liability
insurance and/or the casualty insurance required under the Lease for so long as
such Lessee maintains an investment grade rating with respect to its long-term
unsecured debt obligations.

          (b)   Have in effect, maintain and keep in force (i) a physical damage
equipment insurance policy and (ii) a commercial general liability insurance
policy, each in such forms and in such amounts, and with such insurers, as are
customary in the industry, which and shall name a Borrower and the Agent as
additional insureds (the “Additional Insureds”) as their interests shall appear.
The physical damage equipment insurance policy shall provide that violations of
the terms, conditions or warranties of such policy by an Additional Insured
shall not invalidate the insurance thereunder insofar as the interests of the
other Additional Insureds, loss payees and/or innocent mortgagees are concerned.
The physical damage equipment insurance policy shall pay the “Insured Value” (as
defined in the physical damage equipment insurance policy) of a Pledged Chassis
(which shall in no event be less than the related Net Book Value of such Pledged
Chassis) where a Lessee has failed to pay on behalf of the Additional Insureds
any or all of such amount.

           Section 9.8  Inspection of Properties and Books. Permit the Agent or
any of its designated representatives or agents, at any reasonable time during
business hours and at reasonable intervals of time, and upon reasonable prior
written notice (or, if a Default or an Event of Default shall have occurred and
then be continuing, at any time and without prior notice), to: (a) visit,
inspect and appraise the Pledged Chassis (subject to any Lessee’s right to quiet
enjoyment therein) and properties of the Borrowers; (b) examine and make copies
of and take abstracts from the books and records of the Borrowers, including,
without limitation, Lease Files and Pledged Chassis purchase orders and purchase
agreements; and (c) discuss the affairs, finances and accounts of the Borrowers
with their appropriate officers, employees and accountants. The Borrowers shall
pay for the reasonable out-of-pocket cost and expense (including, inter alia,
travel) of the Agent in conducting (i) one (1) such inspection per calendar
year, so long as no Default or Event of Default has occurred or is then
continuing, (ii) one (1) such appraisal of the Collateral during the term of the
Credit Facility, so long as no Default or Event of Default has occurred or is
then continuing, and (iii) all such inspections and appraisals, if a Default or
an Event of Default has occurred and is then continuing.

           Section 9.9  Licenses and Permits. Cause all Pledged Chassis which,
under Applicable Law, are required to be registered, to be properly registered
in the name of Trac. If at any time while any of the Obligations are outstanding
or the Commitment (or any portion thereof) remains in effect, any authorization,
consent, approval, permit or license from any Governmental Authority shall
become necessary or required in order that a Borrower may fulfill any of its
obligations hereunder, such Borrower shall immediately take or cause to be taken
all steps reasonably necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent with evidence thereof.

           Section 9.10  Notice of Material Claims and Litigation. Promptly
notify the Agent and each Lender of the commencement of any claims (other than
claims under a policy of insurance in amounts which, together with any interest
accrued thereon, do not exceed the face value of such policy), actions, suits,
proceedings or investigations of any kind pending or threatened against
Interpool or any of its Subsidiaries before any court, tribunal or
administrative-agency or board in an amount in excess of $5,000,000, or which,
either individually or in the aggregate, if adversely determined, could be
reasonably expected, to have a Materially Adverse Effect or materially impair
the right of Interpool and its Subsidiaries considered as a whole, or the
Borrowers considered individually, to carry on their respective businesses
substantially as now conducted, or which question the validity of this
Agreement, any Loan Document or any action taken or to be taken pursuant hereto
or thereto.

           Section 9.11  Further Assurances. Cooperate with the Agent and take
such further actions and execute such further instruments and agreements as the
Agent may reasonably request to carry out to the Agent’s satisfaction the
transactions contemplated by this Agreement.

           Section 9.12 Pension Plans. To the extent applicable:

          (a)   Fund any Guaranteed Pension Plan as required by the provisions
of Section 302 of ERISA and Section 412 of the Code, and make all contributions
to a Multiemployer Plan required pursuant to any applicable collective
bargaining agreement.

          (b)   Furnish promptly to the Agent a copy of any notice of
termination of a Guaranteed Pension Plan required to be sent to the PBGC and a
copy of any report or demand sent or received by or with respect to a Guaranteed
Pension Plan pursuant to §§4041, 4041A, 4042, 4043, 4062, 4063, 4065, 4066 or
4068 of ERISA or under subtitle E of Title IV of ERISA.

          (c)   Furnish promptly to the Agent a copy of all Forms 5500, Forms
5500-C and/or Forms 5500-R relating to a Guaranteed Pension Plan, together with
all attachments thereto, including any actuarial statement relating to a
Guaranteed Pension Plan required to be submitted under § 103 (d) of ERISA.

          (d)   Cause any Guaranteed Pension Plan to pay all benefits when due.

          (e)   Furnish the Agent with copies of any request for waiver from the
funding standards or extension of the amortization periods required by Section
303 and 304 of ERISA or Section 412 of the Code, with respect to any Guaranteed
Pension Plan no later than the date on which the request is submitted to the
Department of Labor or the United States Internal Revenue Service, as the case
may be.

          (f)   Promptly notify the Agent of any “complete withdrawal”, “partial
withdrawal” or “reorganization” with respect to any Multiemployer Plan as such
terms are defined in ERISA.

          (g)   With respect to any Guaranteed Pension Plan, promptly notify the
Agent upon the occurrence of any “Reportable Event” as defined in ERISA.

           Section 9.13  Environmental and Safety Matters.

          (a)   Immediately report to Agent and each Lender upon becoming aware
thereof (a) the introduction of any Hazardous Material onto any facility owned
or operated by Interpool or any of its Subsidiaries or any if the introduction
thereof, individually or in the aggregate, reasonably could be expected to have
a Materially Adverse Effect and (b) the initiation of any action, suit,
proceeding, investigation or regulatory action against Interpool or any of its
Subsidiaries or in connection with any such facility relating to any Release of
Hazardous Materials if, individually or in the aggregate, such could reasonably
be expected to have a Materially Adverse Effect.

          (b)   Immediately deliver to Agent and each Lender copies of (a) all
reports (other than routine reports regularly submitted in the ordinary course
of business) submitted to any Governmental Authority by Interpool or any of its
Subsidiaries in connection with either the presence of Hazardous Materials at
any facility owned or operated by Interpool or any of its Subsidiaries or any
other environmental matter relating to such facility, and (b) all reports,
notices, and correspondence transmitted to Interpool or any of its Subsidiaries
by any Governmental Authority in connection with either the presence of any
Hazardous Materials at or near any such facility or any other environmental
matter relating to such facility.

          (c)   Except for Hazardous Materials that Interpool or any of its
Subsidiaries uses or stores or that a lessee of Interpool or any of its
Subsidiaries uses, stores or transports in the ordinary course of its business
and in compliance with all Applicable Laws, keep all of their properties or
assets free of Hazardous Materials. Interpool and each of its Subsidiaries shall
comply with and use their best efforts to ensure compliance by all tenants and
subtenants with all Environmental Laws and all other Applicable Laws relating to
occupational safety or health and shall obtain and comply with, and use its best
efforts to ensure that all tenants and subtenants obtain and comply with, any
and all approvals, registrations or permits required thereunder. Interpool and
each of its Subsidiaries shall conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other action necessary to
clean up and remove all Hazardous Materials, on, from or affecting any of their
properties or assets as required by all Applicable Laws, except as such laws,
ordinances, rules, regulations, orders or directives may be contested by
Interpool and its Subsidiaries in good faith by appropriate proceedings and for
which adequate reserves have been established in conformity with generally
accepted accounting principles.

          (d)   Defend, indemnify, and hold harmless the Agent, each Lender and
each of their respective directors, officers, employees, affiliates,
representatives and agents (each an “Indemnified Party”) from and against any
and all penalties, fines, liabilities, damages, costs, or expenses of whatever
kind or nature asserted against such Indemnified Party (unless resulting from
the gross negligence or willful misconduct of an Indemnified Party), arising out
of, or in any way related to: (a) the Release or threatened Release of any
Hazardous Materials on, at or from any property at any time owned, operated or
occupied by Interpool or any of its Subsidiaries; (b) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials; (c) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
and/or (d) any violation of Applicable Laws which are based upon or in any way
related to such Hazardous Materials or to any environmental matter, including
reasonable attorney and consultant fees, investigation and laboratory fees,
court costs, and litigation expenses actually incurred.

           Section 9.14  Payment of Wages. Comply at all times with the United
States Fair Labor Standards Act, as amended, including the provisions of such
Act relating to the payment of minimum and overtime wages as the same may become
due from time to time, if and to the extent that non-compliance could reasonably
be expected to have a Materially Adverse Effect.

           Section 9.15  Notice of Default. Promptly, upon becoming aware
thereof, give written notice to the Agent of: (a) the occurrence of any Default
or Event of Default, (b) any litigation or proceeding affecting Interpool or any
of its Subsidiaries or any of their properties or assets which, individually or
in the aggregate, if adversely determined, could reasonably be expected to have
a Materially Adverse Effect, (c) any dispute between Interpool or any of its
Subsidiaries and any Governmental Authority that could reasonably be expected to
materially interfere with their normal business operations, and (d) any
Materially Adverse Effect.

           Section 9.16  OFAC. No Pledged Chassis shall be traded, located,
operated or used, directly or indirectly, in a Prohibited Jurisdiction or by a
Prohibited Person, and no Lessee or any sublessee shall be a Prohibited Person
or organized in a Prohibited Jurisdiction.

           Section 9.17  Possession of Eligible Chassis. The Borrowers will at
all times maintain possession of the Pledged Chassis, except (i) for such time
as such Pledged Chassis is in the possession of a Lessee pursuant to the terms
of a Lease, or (ii) for temporary delivery thereof to depot owners and other
Persons for repairs and maintenance made in the ordinary course of business.

           Section 9.18  Lease Files. The Borrowers will maintain a Lease File
with respect to each Pledged Chassis and shall make such Lease Files available
for inspection pursuant to Section 9.8 hereof.

           Section 9.19  Investment Company. Each Borrower will conduct their
operations in a manner which will not subject them to registration as an
“investment company” under the Investment Company Act of 1940, as amended.


ARTICLE X
FINANCIAL COVENANTS

           Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.13 hereof, the Borrowers shall not:

           Section 10.1  Maximum Funded Debt to Tangible Net Worth Ratio. At the
end of each fiscal quarter (measured on the basis of the most recent financial
statements delivered pursuant to Section 8.1 hereof), permit the ratio of (a)
Funded Debt to (b) Tangible Net Worth, to exceed the ratio of 4.0 to 1.

           Section 10.2  Minimum Tangible Net Worth. At the end of any fiscal
quarter (measured on the basis of the most recent financial statements delivered
pursuant to Section 8.1 hereof), permit Tangible Net Worth to be less than Three
Hundred Million Dollars ($300,000,000).

           Section 10.3  Fixed Charge Coverage Ratio. At the end of any fiscal
quarter (measured on the basis of the most recent financial statements delivered
pursuant to Section 8.1 hereof), permit the ratio of (a) for the rolling four
quarter period ending on the last day of such quarter, the sum of (i) Earnings
Available for Fixed Charges, plus (ii) depreciation to (b) Fixed Charges for
such period, to be less than 1.5 to 1

           Section 10.4  Additional Covenants. Incur, or permit any of its
Subsidiaries to incur, additional Indebtedness, or, on or after the Closing
Date, amend, or permit any of its Subsidiaries to amend, the documentation for
any Indebtedness outstanding on the Closing Date, so as to either (i) require or
incorporate additional financial covenants on any Borrower (beyond those set
forth in this Agreement), or (ii) amend covenants of the type set forth in
Section 10.1, 10.2 or 10.3 hereof in such a way as to make any such covenant
more restrictive (than provided for herein), unless the Borrowers shall promptly
(but in no event later than ten (10) Business Days thereafter) notify the Agent
and each Lender of such occurrence. If the Required Lenders so elect, then such
revised and/or financial covenants shall automatically be incorporated by
reference into this Agreement without the need for further action by any party
whatsoever. Thereupon, the Agent and each Lender shall have a separate and
independent right to enforce such revised and/or additional covenants.


ARTICLE XI
NEGATIVE COVENANTS

          Each Borrower (except as expressly set forth below) covenants and
agrees that, so long as any Commitment has not been terminated or any Obligation
is outstanding, the Borrowers shall not and, to the extent expressly set forth
below, shall not permit any of their Subsidiaries, except with the prior written
consent of the Agent in each instance to:

           Section 11.1  Liens. Create, incur, assume or permit to exist any
Liens on the Collateral (including, without limitation, the Pledged Assets)
except Permitted Liens.

           Section 11.2  Distributions. Interpool shall not declare any
Distributions if any Event of Default of a type set forth in Section 12.1(a),
(b), (f), (g), (h), (j), (k) or (l), has occurred and is continuing.

           Section 11.3  Merger, Consolidation or Sale of Assets, Etc. Become a
party to any merger or consolidation, or take any action looking to the
dissolution or liquidation provided that so long as no Default or Event of
Default shall have occurred and be continuing or would not result as a result
thereof: (A) the merger or consolidation of a Subsidiary of any Borrower into
Interpool, or (B) the merger of any Subsidiary of any Borrower into any other
Subsidiary of any Borrower or (C) any consolidation or merger of Interpool for
which all of the following conditions precedent are satisfied:

          (a)   if Interpool is not the surviving entity the person formed by
such consolidation or merger (each such corporation and each such person or
entity being hereinafter called a “Successor”), the Successor shall execute and
deliver to the Agent and each Lender (x) an agreement in form and substance
satisfactory to the Agent and each Lender containing an assumption by such
Successor of the due and punctual performance of each covenant and condition of
Interpool under this Agreement and the other Loan Documents and (y) an opinion
of counsel as to the due execution, delivery and enforceability of such
agreement;

          (b)   immediately after giving effect to such transaction, no Default
or Event of Default (including no breach of the financial covenants set forth in
Article X hereof) shall have occurred and be continuing, and the Successor shall
have delivered an officer’s certificate to such effect;

          (c)   the relevant Successor is, in the reasonable opinion of the
Agent and each of the Lenders, at least of the same creditworthiness, with at
least the same level of lease servicing experience, as Interpool immediately
prior to such merger or consolidation and, if not, such Successor provides each
of the Lenders with alternative security acceptable to each of the Lenders; and

          (d)   after giving effect to such merger or consolidation, the
Successor complies with the then single obligor credit limitation for each of
the Lenders.

           Section 11.4  ERISA. Permit any Plan maintained by it to (a) engage
in any “prohibited transaction” (as defined in Section 4975 of the Code) which
could reasonably be expected to result in material liability for excise taxes or
fiduciary liability under Section 406 of ERISA, (b) incur any “accumulated
funding deficiency” (as defined in Section 302 of ERISA) whether or not waived,
or (c) terminate any Plan in a manner that could result in the imposition of a
Lien or encumbrance on the assets of Interpool or any of its Subsidiaries
pursuant to Section 4068 of ERISA.

           Section 11.5  Public Utility Holding Company. Directly or indirectly
own, control or hold with power to vote any “voting security” of an “electric
utility company” or a “gas utility company” or of a “holding company” holding
any “voting security” of either the foregoing, as such terms are defined in the
Public Utility Holding Company Act of 1935.

           Section 11.6  Transactions with Affiliates. Enter into or permit to
exist, directly or indirectly, any transaction with any Affiliate of any
Borrower with respect to or in connection with any of the Collateral, except for
transactions made on fair and reasonable terms which are no more favorable to
such Affiliate than would be obtained in a comparable arm’s-length transaction
with a person that is not an Affiliate.

           Section 11.7   Dispositions of Collateral. The Borrowers shall not
sell, transfer, exchange or otherwise dispose of any of the Pledged Chassis (and
the Related Assets), except:

(i)   in connection with a sale permitted pursuant to Section 11.3 hereof;

(ii)   in connection with a substitution pursuant to Section 6.8;

(iii)   sales and disposition of Pledged Chassis (and the Related Assets) for
sales proceeds of not less than the sum of the Net Book Values of the Pledged
Chassis that were sold, regardless of whether an Event of Default is then
continuing or whether such sales are considered to have been made in the
ordinary course of business; provided that, to the extent required by Section
2.3(b), the proceeds of such disposition are used to make any mandatory
prepayment then required by Section 2.3(b) in accordance with such Section;

(iv)  sales of Pledged Chassis in the ordinary course of business (including any
such sales resulting from the sell/repair decision of a Borrower) regardless of
the sales proceeds realized from such sales so long as an Event of Default is
not then continuing or would result from such sale of Pledged Chassis; provided
that, to the extent required by Section 2.3(b), the proceeds of such disposition
are used to make any mandatory prepayment then required by Section 2.3(b) in
accordance with such Section; and

(v)  sales, transfers or exchanges of Pledged Chassis for which the Agent,
acting at the direction of the Required Lenders, shall have given its prior
written consent.


           Section 11.8  Amendment to or Waiver of Loan Documents. Amend, modify
or waive any of their rights under the provisions of any Loan Document
(regardless of whether such Loan Documents purport to allow amendment without
Agent’s consent), without the prior written consent of the Agent; provided that
the Agent’s consent shall not be required with regard to any waiver or consent
provided by a Borrower in favor of another party under the Intercreditor
Agreement or the Lockbox Agreement (to the extent enforcement of such waiver or
consent is not also sought against the Agent).


ARTICLE XII
DEFAULTS AND REMEDIES

           Section 12.1  Events of Default. Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

          (a)   Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrowers shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
mandatory prepayment, acceleration or otherwise).

          (b)   Other Payment Default. The Borrowers shall default in the
payment when and as due (whether at maturity, by reason of mandatory prepayment,
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue
unremedied for three (3) Business Days.

          (c)   Misrepresentation. Any representation or warranty made by the
Borrowers herein or in any other Loan Documents or in any other certificates,
documents or agreements executed in connection with the transactions
contemplated by this Agreement shall prove to have been false or incorrect in
any material respect on the date when made or deemed to have been made Lenders
and, if such breach is capable of cure, such inaccuracy continues unremedied for
a period of thirty (30) days after the date that any officer of any Borrower has
knowledge of such inaccuracy.

          (d)   Default in Performance of Certain Covenants. Any Borrower shall
default in the performance of or compliance with any of the covenants or
agreements contained in Section 10.1, 10.2, 10.3, 11.1 (as to Liens on
Collateral valued at 2% or more of the Borrowing Base), 11.2 or 11.3 hereof.

          (e)   Default in Performance of Other Covenants and Conditions. Any
Borrower shall default in the performance of, or breach of or compliance with,
any term contained herein (other than those expressly referred to in this
Section 12), or in any of the other Loan Documents which could reasonably be
expected to materially and adversely affect the Agent or the Lenders, and such
default, if capable of cure, shall not have been remedied within thirty (30)
days after the date on which an officer of any Borrower has actual knowledge
thereof.

          (f)   Hedging Agreement. Any termination payment shall be due by any
Borrower under any Hedging Agreement and such amount is not paid within thirty
(30) Business Days of the due date thereof.

          (g)   Cross-Default. A default by any Borrower, or any Subsidiary of
any Borrower, has occurred and is continuing due to failure to make any payment
when due (beyond the applicable grace period with respect thereto, if any) with
respect to Indebtedness which, individually or in the aggregate, exceeds Five
Million Dollars ($5,000,000), any Borrower or Subsidiary shall have notice or
actual knowledge of such default, and either (i) the holder(s) of such
Indebtedness have exercised remedies against the obligor (including limiting
borrowings or advances) or have caused any Borrower or Subsidiary to retain or
employ a restructuring or crisis manager or specialist (other than Interpool’s
independent public accountants or financial advisors) or (ii) such default shall
not have been (A) cured or (B) temporarily waived by the applicable holder(s) of
such Indebtedness within twenty (20) Business Days after the later of such
default or the expiration of any applicable grace period and, in any event, with
respect to any waiver, such default shall not have been permanently waived
within ninety (90) days after the later of such default or the expiration of any
applicable grace period.

          (h)   Other Cross-Defaults. A default by any Borrower, or any
Subsidiary of any Borrower, has occurred and is continuing with respect to the
observance or performance (beyond the applicable grace period with respect
thereto, if any) of any agreement or covenant relating to Indebtedness, which
individually or in the aggregate, exceed Twenty-Five Million Dollars
($25,000,000) or contained in any instrument or agreement evidencing, securing
or relating thereto or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause such Indebtedness to become due prior to its
stated maturity, any Borrower or Subsidiary shall have notice or actual
knowledge of such default, and either (i) the holder(s) of such Indebtedness
have exercised remedies against such Borrower or Subsidiary (including limiting
borrowings or advances for more than fifteen (15) Business Days) or have caused
such Borrower or Subsidiary to retain or employ a restructuring or crisis
manager or specialist (other than Interpool’s independent public accountants or
financial advisors), or (ii) such default shall not have been (A) cured or (B)
temporarily waived by the applicable holder(s) of such Indebtedness within sixty
(60) days after the later of such default or the expiration of any applicable
grace period and, in any event, with respect to any waiver, such default shall
not have been permanently waived within ninety (90) days after the later of such
default or the expiration of any applicable grace period.

          (i)   Change in Control. If a Change in Control shall occur.

          (j)   Voluntary Bankruptcy Proceeding. Any Borrower shall (i) commence
a voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (ii) file a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts, (iii) consent to or fail to contest
in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

          (k)   Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Borrower in any court of competent jurisdiction
seeking (i) relief under the federal bankruptcy laws (as now or hereafter in
effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for such
Borrower for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, without limitation, an order
for relief under such federal bankruptcy laws) shall be entered.

          (l)   Failure of Agreements. Any provision of this Agreement or of any
other Loan Document shall for any reason cease to be valid and binding on any
Borrower and otherwise in full force and effect.

          (m)   Termination Event. The occurrence of any of the following
events: (i) any Borrower, any Subsidiary of any Borrower or any ERISA Affiliate
fails to make full payment when due of all amounts which, under the provisions
of any Pension Plan or Section 412 of the Code, such Borrower, Subsidiary or
ERISA Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency in excess of $3,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan, (iii) a Termination Event or (iv) any
Borrower, any Subsidiary or any ERISA Affiliate as employers under one or more
Multiemployer Plan makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $3,000,000.

          (n)   Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments (except judgments covered by
insurance, as to which the insurer has not delivered a certificate denying
coverage) to exceed $5,000,000 shall be entered against any Borrower or any
Subsidiary of any Borrower by any court and such judgment or order shall
continue without discharge or stay for a period of thirty (30) days.

          (o)   Attachments. Any assets of any Borrower shall be subject to
attachments, levies, or garnishments for amounts in excess of $5,000,000 in the
which aggregate have not been dissolved or satisfied within thirty (30) days
after service of notice thereof to such Borrower.

           Section 12.2  Remedies. Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Agent may, or upon the request of
the Required Lenders, the Agent shall, by notice to the Borrowers:

          (a)   Acceleration; Termination of Facilities. Declare the principal
of and interest on the Loans, the Notes and the Reimbursement Obligations at the
time outstanding, and all other amounts owed to the Lenders and to the Agent
under this Agreement or any of the other Loan Documents (other than any Secured
Hedging Agreement) (including, without limitation, all L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) and all other Obligations (other
than Derivatives Obligations), to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
and terminate the Credit Facility and any right of the Borrowers to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 12.1(j) or Section 12.1(k) hereof,
the Credit Facility shall be automatically terminated and all Obligations (other
than Derivatives Obligations) shall automatically become due and payable.

          (b)   Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall deposit in
a cash collateral account opened by the Agent cash collateral as required by
Section 3.3 hereof. Amounts held in such cash collateral account shall be
applied by the Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrowers.

          (c)   Rights of the Agent to the Collateral, Deficiencies, Etc.

          (i)   If any Event of Default shall have occurred and is then
continuing, the Agent may take (and/or may cause one or more of its designees to
take) any or all of the following actions:

                     (A)   prohibit any Borrower from taking any action with
respect to the Collateral otherwise permitted by this Agreement and the other
Loan Document;

                     (B)   notify each of the mortgagors, obligors, lessees,
issuers, custodians and other parties with respect to or interested in any item
of the Collateral of the interest of the Agent therein or of any action proposed
to be taken with respect thereto, and direct one or more of those parties to
make all payments, distributions and proceeds otherwise payable to any Borrower
with respect thereto directly to the Agent or its order until notified by the
Agent that all the Obligations have been fully paid and satisfied;

                     (C)   receive and retain all payments, distributions and
proceeds of any kind with respect to any and all of the Collateral;

                     (D)   direct any Borrower, the Custodian or any other
holder of Collateral to assemble and deliver such Collateral to the Agent or its
designee at such time(s) and place(s) as the Agent from time to time may specify
(subject to any Lessee’s right to quiet enjoyment under any Lease which is not a
Defaulted Lease), all without any risk or expense to the Agent; and enter any
premises where any item of Collateral may be located, with or without permission
or process of law but without breach of the peace, and seize and remove such
Collateral or remain upon such premises and use or dispose of such Collateral as
contemplated under this Agreement and the other Loan Documents;

                     (E)   request the judicial appointment of a receiver
respecting the Collateral (excluding funds in the possession of the Agent and
such other Collateral as the Agent may specify in its request) in any action,
suit or proceeding in which claims are asserted against the Collateral by the
Agent or its designee, irrespective of the solvency of any Borrower or any other
person or the adequacy of any collateral, and without notice to or the approval
of any Borrower, which receiver shall have the power to manufacture, operate,
sell, lease or rent such items of Collateral pending the sale of all of the
Collateral and to collect the rent, issues and profits therefrom, together with
such other powers as may have been requested by the Agent, and shall apply the
amounts received (net of all proper charges and expenses) to the Obligations as
provided in this Agreement;

                     (F)   take any action with respect to the offer, sale,
lease or other disposition, and delivery of the whole of, or from time to time
any one or more items of, the Collateral, including, without limitation: (A) to
sell, assign, lease or otherwise dispose of the whole of, or from time to time
any part of, the Collateral, or offer, commit or agree to do so, in any
established market or at any broker’s board, private sale or public auction or
sale (with or without demand on any Borrower or any advertisement or other
notice of the time, place or terms of sale) for cash, credit or any other asset
or property, for immediate or future delivery, and for such consideration and
upon such terms and subject to such conditions as the Agent in its sole and
absolute discretion may determine, and the Agent may purchase (the consideration
for which may consist in whole or in part of cancellation of Indebtedness) or
any other person may purchase the whole or any one or more items of the
Collateral, and all items purchased shall be free and clear of any and all
rights, powers, privileges, remedies and interests of any Borrower (whether
individual, joint, several or otherwise), which any Borrower has expressly
waived pursuant to Section 6.6 hereof; (B) to postpone or adjourn any such
auction, sale or other disposition, to cause the same to be postponed or
adjourned from time to time to a subsequent time and place, or to abandon or
cause the abandonment of the same, all without any advertisement or other notice
thereof; and (C) to carry out any agreement to sell any item or items of the
Collateral in accordance with the terms and provisions of such agreement,
notwithstanding that, after the Agent shall have entered into such an agreement,
all the Obligations may have been paid and satisfied in full;

                     (G)   exercise any voting, consent, enforcement or other
right, power, privilege, remedy or interest of any Borrower pertaining to any
item of Collateral to the same extent as if the Agent were the outright owner
thereof;

                     (H)   take possession of and thereafter deal with or use
from time to time all or any part of the Collateral in all respects as if the
Agent were the outright owner thereof, which shall include, without limitation,
the right to manufacture, operate, sell, lease or rent items of Collateral, as
well as to sell parts of the Collateral pending the sale of all of the
Collateral, and to collect the rent, issues and profits therefrom;

                     (I)   transfer or cause the transfer of the ownership of
all or any part of the Collateral to its own name or any designee and have such
transfer recorded in any jurisdiction(s) and publicized in any manner deemed
appropriate by the Agent; and

                     (J)   in addition to, and not by way of limitation of, any
of the rights specified above, exercise or enforce any and all rights, powers,
privileges, remedies and interests afforded to the Agent under this Agreement,
the other Loan Documents and any and all provisions of Applicable Law
(including, without limitation, the UCC), whether as a secured party or
mortgagee in possession of collateral or otherwise.

                (ii)   The Agent shall collect the cash proceeds received from
any sale or other disposition or from any other source contemplated by
subsection (a) above, and, after deducting all costs and expenses incurred by
the Agent and any person designated by the Agent to take any of the actions
enumerated in subsection (a) above in connection with such collection and sale
or disposition (including attorneys’ disbursements, expenses and fees), the
Agent shall apply the same in accordance with the terms and provisions of this
Agreement unless the Agent shall elect (in its sole and absolute discretion) to
retain the same as additional or substitute Collateral. In the event any funds
remain after satisfaction in full of the Obligations, then the remainder shall
be returned to the Borrowers, subject, however, to any other rights or interests
the Agent may have therein under any other instrument, agreement or document or
Applicable Law.

                (iii)   If the amount of all proceeds received with respect to
and in liquidation of the Collateral that shall be applied to payment of the
Obligations shall be insufficient to pay and satisfy all of the Obligations in
full, the Borrowers acknowledge and agree that they shall remain liable for any
deficiency, together with interest thereon and costs of collection thereof
(including attorneys’ disbursements, expenses and fees), in accordance with the
terms and provisions of this Agreement and the other Loan Documents.

          (d)   Rights of Collection. Exercise on behalf of the Lenders all of
their other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

           Section 12.3  Rights and Remedies Cumulative; Non-Waiver, etc. The
enumeration of the rights and remedies of the Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive, and the exercise by the Agent
and the Lenders of any right or remedy shall not preclude the exercise of any
other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the Loan
Documents or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrowers, the Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.


ARTICLE XIII
THE AGENT

           Section 13.1  Appointment. Each of the Lenders hereby irrevocably
designates and appoints National City as Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof, and each such Lender
irrevocably authorizes National City as Agent for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Agent by the terms of this Agreement and such other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the Agent. Any
reference to the Agent in this Article XIII shall be deemed to refer to the
Agent solely in its capacity as Agent and not in its capacity as a Lender.

           Section 13.2  Delegation of Duties. The Agent may execute any of
their respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by the Agent with reasonable care.

           Section 13.3  Exculpatory Provisions. Neither the Agent nor any of
their officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Borrower or any officer thereof contained in this
Agreement or the other Loan Documents or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent under
or in connection with, this Agreement or the other Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or the other Loan Documents or for any failure of any Borrower to
perform its obligations hereunder or thereunder. The Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of any Borrower.

           Section 13.4   Reliance by the Agent. The Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrowers), independent accountants and other experts selected by the Agent. The
Agent may deem and treat the payee of any Loan or Note as the owner thereof for
all purposes unless such Loan or Note shall have been transferred in accordance
with Section 14.10 hereof. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Loan Documents
unless it shall first receive such advice or concurrence of the Required Lenders
(or, when expressly required hereby or by the relevant other Loan Document, all
the Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, when expressly required hereby, all the Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of any Loan or Note.

           Section 13.5   Notice of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrowers referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a notice of default. In the event that the Agent receives such a
notice, it shall promptly give notice thereof to the Lenders. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.

           Section 13.6   Non-Reliance on the Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Agent hereinafter taken, including, without limitation, any review of the
affairs of the Borrowers, shall be deemed to constitute any representation or
warranty by the Agent to any Lender. Each Lender represents to the Agent that it
has, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and made its
own decision to make its Loans and issue or participate in Letters of Credit
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder or by the other Loan Documents, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers which may come into the possession of the
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.

           Section 13.7  Indemnification. The Lenders agree to indemnify the
Agent in its capacity as such and (to the extent not reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so), ratably
according to the respective amounts of their Commitment Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement or the other Loan Documents, or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other Obligations and amounts payable hereunder
and under any Loan Document and the termination of this Agreement and the other
Loan Documents.

           Section 13.8  The Agent in Its Individual Capacity. The Agent and its
respective Subsidiaries and Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers as though the
Agent were not an Agent hereunder. With respect to any Loans made or renewed by
it and any Note issued to it and with respect to any Letter of Credit issued by
it or participated in by it, the Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include the Agent in its individual capacity.

           Section 13.9  Resignation of the Agent; Successor Agent. Subject to
the appointment and acceptance of a successor as provided below, the Agent may
resign at any time by giving notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Agent, which successor shall have minimum capital and surplus of at
least $500,000,000. If no successor Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the Agent’s giving of notice of resignation, then the Agent may, on
behalf of the Lenders, appoint a successor Agent, which successor shall have
minimum capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 13.9 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Agent.


ARTICLE XIV
MISCELLANEOUS

           Section 14.1  Notices.

          (a)   Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing, or by
telephone subsequently confirmed in writing. Any notice shall be effective if
delivered by hand delivery or sent via telecopy, recognized overnight courier
service or certified mail, return receipt requested, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by telecopy or electronic mail, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested. A
telephonic notice to the Agent as understood by the Agent will be deemed to be
the controlling and proper notice in the event of a discrepancy with or failure
to receive a confirming written notice.

          (b)   Addresses for Notices. Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.

If to the Borrowers: c/o Interpool, Inc.
211 College Road East
Princeton, NJ 085407
Attention: Chief Financial Officer
Telephone No.: (609) 452-8900
Telecopy No.: (609) 452-9286


With copies to: Moore and Van Allen
100 North Tyron Street
Suite 4700
Charlotte, NC 28202-4003
Attention: Paul Murphy
Telephone No.: (704) 331-3510
Telecopy No.: (704) 339-5810


If to Agent: National City Bank
One South Broad Street, 13th Floor
Philadelphia, PA 19107
Attention: Michael Labrum
Telephone No.: (267) 256-4081
Telecopy No.: (267) 256-4001


With copies to: Reed Smith LLP
2500 One Liberty Place
1650 Market Street
Philadelphia, PA 19103
Attention: James S. Lawlor
Telephone No.: (215) 851-8873
Telecopy No.: (215) 851-1420


          If to any Lender: To the Address set forth on Schedule 1 hereto

          (c)   Agent’s Office. The Agent hereby designates its office located
at the address set forth above, or any subsequent office which shall have been
specified for such purpose by written notice to the Borrowers and Lenders, as
the Agent’s Office referred to herein, to which payments due are to be made and
at which Loans will be disbursed and Letters of Credit issued.

           Section 14.2  Expenses; Indemnity. The Borrowers will (a) pay all
out-of-pocket expenses of the Agent in connection with (i) the preparation,
execution and delivery of this Agreement and each other Loan Document, whenever
the same shall be executed and delivered, including, without limitation, all
out-of-pocket syndication and due diligence expenses and reasonable fees and
disbursements of counsel for the Agent and (ii) the preparation, execution and
delivery of any waiver, amendment or consent by the Agent or the Lenders
relating to this Agreement or any other Loan Document, including, without
limitation, reasonable fees and disbursements of counsel for the Agent, (b) pay
all reasonable out-of-pocket expenses of the Agent and each Lender actually
incurred in connection with the administration and enforcement of any rights and
remedies of the Agent and Lenders under the Credit Facility, including, without
limitation, consulting with appraisers, accountants, engineers, attorneys and
other Persons concerning the nature, scope or value of any right or remedy of
the Agent or any Lender hereunder or under any other Loan Document or any
factual matters in connection therewith, which expenses shall include, without
limitation, the reasonable fees and disbursements of such Persons, and (c)
defend, indemnify and hold harmless the Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any losses, penalties, fines, liabilities,
settlements, damages, costs and expenses, suffered by any such Person in
connection with any claim, investigation, litigation or other proceeding
(whether or not the Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Agreement,
any other Loan Document or the Loans, including, without limitation, reasonable
attorney’s and consultant’s fees, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor.

           Section 14.3  Set-off. In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
upon and after the occurrence of any Event of Default and during the continuance
thereof, the Lenders and any assignee or participant of a Lender in accordance
with Section 14.10 hereof are hereby authorized by the Borrowers at any time or
from time to time, without notice to the Borrowers or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including,
without limitation, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of any Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Agent shall have
declared any or all of the Obligations to be due and payable as permitted by
Section 12.2 hereof and although such Obligations shall be contingent or
unmatured.

           Section 14.4  Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO ANY CONFLICT
OF LAW PRINCIPLES CONTAINED THEREIN.

           Section 14.5  Consent to Jurisdiction; Service of Process.

          (a)   EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWERS, THE AGENT
AND THE LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS; PROVIDED, THAT THE BORROWERS, THE AGENT AND THE LENDERS
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK CITY AND; PROVIDED, FURTHER THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE AGENT.

          (b)   EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
BORROWER HEREBY WAIVE ANY OBJECTION THAT SUCH BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH
IN SECTION 14.1 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

           Section 14.6  Waiver of Jury Trial; Preservation of Remedies.

          (a)   Jury Trial. THE AGENT, EACH LENDER AND EACH BORROWER HEREBY
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF, CONNECTED WITH, OR RELATING TO THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT (“DISPUTE”) IN CONNECTION WITH THIS AGREEMENT,
THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

          (b)   Preservation of Certain Remedies. The parties hereto and the
other Loan Documents preserve, without diminution, certain remedies that such
Persons may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self help to exercise or
prosecute the following remedies: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted in
the Loan Documents or under Applicable Law or by judicial foreclosure and sale,
(ii) all rights of self help including, without limitation, peaceful occupation
of property and collection of rents, set off, and peaceful possession of
property, (iii) obtaining provisional or ancillary remedies including, without
limitation, injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment.

           Section 14.7  Reversal of Payments. To the extent the Borrowers make
a payment or payments to the Agent for the ratable benefit of the Lenders or the
Agent receives any payment or proceeds of the collateral which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Agent.

           Section 14.8  Injunctive Relief; Punitive Damages.

          (a)   The Borrowers recognize that, in the event the Borrowers fail to
perform, observe or discharge any of their obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrowers agree that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

          (b)   The Agent, Lenders and the Borrowers hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to a Loan Document and each such Person hereby waives any right or claim
to punitive or exemplary damages that they may now have or may arise in the
future in connection with any Dispute.

          (c)   The parties agree that they shall not have a remedy of punitive
or exemplary damages against any other party in any Dispute and hereby waive any
right or claim to punitive or exemplary damages they have now or which may arise
in the future in connection with any Dispute.

           Section 14.9  Accounting Matters. All financial and accounting
calculations, measurements and computations made for any purpose relating to
this Agreement, including, without limitation, all computations utilized by any
Borrower to determine compliance with any covenant contained herein, shall,
except as otherwise expressly contemplated hereby or unless there is an express
written direction by the Agent to the contrary agreed to by the Borrowers, be
performed in accordance with GAAP as in effect on the Closing Date. In the event
that changes in GAAP shall be mandated by the Financial Accounting Standards
Board, or any similar accounting body of comparable standing, or shall be
recommended by the Borrowers’ certified public accountants, to the extent that
such changes would modify such accounting terms or the interpretation or
computation thereof, such changes shall be followed in defining such accounting
terms only from and after the date the Borrowers and the Lenders shall have
amended this Agreement to the extent necessary to reflect any such changes in
the financial covenants and other terms and conditions of this Agreement.

           Section 14.10  Successors and Assigns.

          (a)   Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Agent and the Lenders, all future
holders of the Notes, and their respective successors and assigns, except that
the Borrowers shall not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of each Lender.

          (b)   Assignment by Lenders. Each Lender may, with the consent of the
Borrowers (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Agent, which consents shall not be
unreasonably withheld, assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including,
without limitation, all or a portion of the Extensions of Credit at the time
owing to it and the Notes held by it); provided that no assignment shall be made
to a Prohibited Institution and provided further that:

                     (i)   each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement;

                     (ii)   if less than all of the assigning Lender’s
Commitment is to be assigned, the Commitment so assigned shall not be less than
$5,000,000;

                     (iii)   the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit H attached hereto (an
“Assignment and Acceptance”), together with any Note or Notes subject to such
assignment;

                     (iv)   such assignment shall not, without the consent of
the Borrowers, require the Borrowers to file a registration statement with the
Securities and Exchange Commission or apply to or qualify the Loans or the Notes
under the blue sky laws of any state;

                     (v)   the assigning Lender shall pay to the Agent an
assignment fee of $3,500 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and

                     (vi)   nothing herein shall be construed to prohibit in any
manner any Lender from pledging or assigning any Note to any Federal Reserve
Bank in accordance with Applicable Law.

          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereby and (B) the Lender thereunder shall, to the extent provided in
such assignment, be released from its obligations under this Agreement.

           (c)   Rights and Duties Upon Assignment. By executing and delivering
an Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.

          (d)   Register. The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and the amount of the Extensions of Credit with respect
to each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, the
Agent and the Lenders may treat each person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrowers or Lenders at any reasonable
time and from time to time upon reasonable prior notice.

          (e)   Issuance of New Notes. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an Eligible Assignee together
with any Note or Notes subject to such assignment and the written consent to
such assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is substantially in the form of Exhibit H attached hereto:

(i) accept such Assignment and Acceptance;


(ii) record the information contained therein in the Register;


(iii) give prompt notice thereof to the Lenders and the Borrowers; and


(iv) promptly deliver a copy of such Assignment and Acceptance to the Borrowers.


           Within five (5) Business Days after receipt of notice, the Borrowers
shall execute and deliver to the Agent, in exchange for the surrendered Note or
Notes, a new Note or Notes to the order of such Eligible Assignee in amounts
equal to the Commitment assumed by it pursuant to such Assignment and Acceptance
and a new Note or Notes to the order of the assigning Lender in an amount equal
to the Commitment retained by it hereunder. Such new Note or Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of the assigned
Notes delivered to the assigning Lender. Each surrendered Note or Notes shall be
canceled and returned to the Borrowers.

           Section 14.11  Participations. Each Lender may sell participations to
one or more banks or other entities (other than a Prohibited Institution) in all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Extensions of Credit and the Notes
held by it); provided that:

          (a)   each such participation shall be in an amount not less than
$5,000,000;

          (b)   such Lender’s obligations under this Agreement (including,
without limitation, its Commitment) shall remain unchanged;

          (c)   such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

          (d)   such Lender shall remain the holder of the Notes held by it for
all purposes of this Agreement;

          (e)   the Borrowers, the Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement;

          (f)   such Lender shall not permit such participant the right to
approve any waivers, amendments or other modifications to this Agreement or any
other Loan Document other than waivers, amendments or modifications which would
reduce the principal of or the interest rate on any Loan or Reimbursement
Obligation, extend the term or increase the amount of the Commitment, reduce the
amount of any fees to which such participant is entitled, extend any scheduled
payment date for principal of any Loan or, except as expressly contemplated
hereby or thereby, release substantially all of the Collateral; and

          (g)   any such disposition shall not, without the consent of the
Borrowers, require the Borrowers to file a registration statement with the
Securities and Exchange Commission to apply to qualify the Loans or the Notes
under the blue sky law of any state.

           Section 14.12  Disclosure of Information; Confidentiality. The Agent
and the Lenders shall hold all non-public information with respect to the
Borrowers obtained pursuant to the Loan Documents in accordance with their
customary procedures for handling confidential information; provided that the
Agent and Lenders may disclose any such information to the extent such
disclosure is required by law or requested by any regulatory authority. Any
Lender may, in connection with any assignment, proposed assignment,
participation or proposed participation pursuant to Section 14.10 or Section
14.11 hereof, disclose to the assignee, participant, proposed assignee or
proposed participant, any information relating to the Borrowers furnished to
such Lender by or on behalf of the Borrowers; provided, that prior to any such
disclosure, each such assignee, proposed assignee, participant or proposed
participant shall agree with the Borrowers or such Lender to preserve the
confidentiality of any confidential information relating to the Borrowers
received from such Lender.

           Section 14.13  Amendments, Waivers and Consents. Except as set forth
below, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents (other than any Secured Hedging Agreement, the terms
and conditions of which may be amended, modified or waived by the parties
thereto) may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Agent with the consent of the Required
Lenders) and delivered to the Agent and, in the case of an amendment, signed by
the Borrowers; provided, that no amendment, waiver or consent shall: (a)
increase the amount or extend the time of the obligation of the Lenders to make
Loans or issue or participate in Letters of Credit (including, without
limitation, pursuant to Section 3.6 hereof), (b) extend the originally scheduled
time or times of payment of the principal of any Loan or Reimbursement
Obligation or the time or times of payment of interest on any Loan or
Reimbursement Obligation, (c) reduce the rate of interest or fees payable on any
Loan or Reimbursement Obligation, (d) reduce the principal amount of any Loan or
Reimbursement Obligation, (e) permit any subordination of the principal or
interest on any Loan or Reimbursement Obligation, (f) permit any assignment
(other than as specifically permitted or contemplated in this Agreement) of any
of the Borrowers’ rights and obligations hereunder, (g) release any material
portion of the Collateral (other than as specifically permitted or contemplated
in this Agreement), (h) amend the provisions of this Section 14.13 or the
definition of Required Lenders, or (i) waive the provisions of Section 5.2,
without the prior written consent of each Lender. In addition, no amendment,
waiver or consent to the provisions of (a) Article XIII hereof shall be made
without the written consent of the Agent and (b) Article III hereof without the
written consent of the Issuing Lender.

           Section 14.14  Agreement Controls. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control.

           Section 14.15  Covenants Independent. Each Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX, X or XI
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X or XI hereof if, before or after giving effect to
such transaction or act, any Borrower shall or would be in breach of any other
covenant contained in Articles IX, X or XI hereof.

           Section 14.16  Survival. Notwithstanding any termination of this
Agreement, the indemnities to which the Agent and the Lenders are entitled under
the provisions of this Article XIV and any other provision of this Agreement and
the Loan Documents shall continue in full force and effect and shall protect the
Agent and the Lenders against events arising after such termination as well as
before.

           Section 14.17  Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.

           Section 14.18  Headings. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.

           Section 14.19  Severability. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

           Section 14.20  Entirety. This Agreement together with the other Loan
Documents represents the entire agreement of the parties hereto and thereto, and
supersedes all prior agreements and understandings, oral and written, if any,
including any commitment letters or correspondence relating to the Loan
Documents or the transactions contemplated herein or therein, except those
obligations which survive under the Fee Letter.

           Section 14.21  Termination. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Commitments
have been terminated and all Obligations shall have been indefeasibly and
irrevocably paid and satisfied in full. The Agent is hereby permitted to release
all Liens on the Collateral in favor of the Agent, for the ratable benefit of
itself and the Lenders, upon repayment in cash of the outstanding principal of
and all accrued interest on the Loans, payment of all outstanding fees and
expenses hereunder and the irrevocable termination of the Commitments. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination.

           Section 14.22  Payment of Borrowers’ Obligations. The Borrowers’
obligations under this Agreement and each of the Loan Documents shall be
performed by the Borrowers at their sole cost and expense.

           Section 14.23  Powers of Attorney and Authorizations Irrevocable. All
powers of attorney and other authorizations granted to the Lenders, the Agent
and any Persons designated by the Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied or any of the Commitments has not been terminated.

           Section 14.24  USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act, and each Borrower
hereby agrees to deliver such information to the Lenders as may be requested.

          IN WITNESS WHEREOF, the parties hereto have caused this Credit and
Security Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.

INTERPOOL, INC., as a Borrower


By:                                                      
        Name:
        Title:

TRAC LEASE, INC., as a Borrower


By:                                                      
        Name:
        Title:


[Borrowers’ signature page to Credit and Security Agreement]

NATIONAL CITY BANK,
as Agent and as a Lender


By:                                                      
        Name: Michael J. Labrum
        Title: Senior Vice President


[Agent's signature page to Credit and Security Agreement]

HSH NORDBANK AG, NEW YORK BRANCH, as a Lender

By:                                                      
        Name:
        Title:

By:                                                      
        Name:
        Title:


[Lender signature page to Credit and Security Agreement]

DVB BANK AG, as a Lender


By:                                                      
        Name:
        Title:

By:                                                      
        Name:
        Title:


[Lender signature page to Credit and Security Agreement]

CREDIT INDUSTRIEL ET COMMERCIAL,
NEW YORK BRANCH, as a Lender


By:                                                      
        Name:
        Title:

By:                                                      
        Name:
        Title:


[Lender signature page to Credit and Security Agreement]

BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH, as a Lender


By:                                                      
        Name:
        Title:

By:                                                      
        Name:
        Title:


[Lender signature page to Credit and Security Agreement]

LASALLE BANK, NATIONAL ASSOCIATION,
as a Lender

By:                                                      
        Name:
        Title:


[Lender signature page to Credit and Security Agreement]